J-S78023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JOHN C. GUERRA                            :
                                           :
                    Appellant              :    No. 3438 EDA 2017

        Appeal from the Judgment of Sentence Entered May 4, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0011956-2014


BEFORE:    LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED APRIL 08, 2019

      John C. Guerra appeals from the judgment of sentence entered following

his convictions for numerous charges relating to his running a prostitution ring

involving adult women and a minor. Guerra argues the evidence presented at

trial was insufficient to support the convictions, that the trial court abused its

discretion in allowing the Commonwealth to admit certain evidence, and that

the court abused its discretion in sentencing Guerra. We affirm.

      In December 2010, the Commonwealth filed charges against Guerra. He

evaded arrest until his apprehension in August 2014. Guerra waived his right

to a jury trial, and proceeded to a bench trial in June 2016.

      The trial court thoroughly recounted the evidence presented at Guerra’s

bench trial. See Trial Court Opinion, filed 4/11/18, at 1-7. In short, the

Commonwealth presented evidence that between 2008 and 2010, Guerra

recruited young women to work for him as prostitutes, and assisted them in

______________________________________
* Former Justice specially assigned to the Superior Court.
J-S78023-18



posting advertisements online to solicit customers for sex. He also provided

cell phones for the women to use to contact customers, and hotel rooms;

received money the customers paid the women in exchange for sex; and

provided the women with drugs and money. Guerra knew the women were

addicted to drugs, and he supplied them with large amounts of crack cocaine

and heroin. He made the women work for days at a time without sleep, used

violence and sexual violence to keep them from leaving or withholding money,

and prohibited them from seeking medical attention. Several other men

assisted Guerra, including Elton Cromwell, Eddie Mendez, and Dwayne

Thomas.

     Three victims, M.S., T.W., and A.H., testified at trial. Of note, A.H.

testified that she was a minor when she began working for Guerra, and that

when Cromwell and Guerra discovered she was a minor, she stayed at

Guerra’s family home until Guerra made the decision that she would continue

working. A.H. also testified that Cromwell went to her parents’ house after

charges were filed against him, and that this made her feel scared.

     The Commonwealth also presented the testimony of Detective Derrick

Stigerts, whom the Commonwealth offered as an expert in human trafficking,

and Trooper Michael Peterson. Trooper Peterson testified that during the

course of his investigation, he viewed the contents of a laptop found at the

hotel where A.H. was found, which contained images and advertisements,

some of which were introduced into evidence. Trooper Peterson said he

interviewed five women who had worked for Guerra in two different hotel

                                    -2-
J-S78023-18



rooms, including M.S., T.W., and A.H. Trooper Peterson stated that, through

the investigation, he was able to identify the extent of Guerra’s involvement

in trafficking and prostitution, as well as the three other men in the

organization. Trooper Peterson testified that based upon his investigation, he

had   concluded   that   Guerra   “was   in   charge   of   an   illegal,   corrupt

organization[.]” N.T., 6/29/16, at 97.

      Guerra objected on the basis that the testimony was a legal conclusion.

The court agreed that the ultimate issue was for the court, but stated it would

allow Trooper Peterson to testify as to the basis for his conclusion. Id. at 97-

98. Trooper Peterson testified that “through interviewing witnesses that

testified and did not testify, all of their statements were clearly identifying

each individual’s roles in this organization. Some ladies put [Guerra] at the

top of the pyramid.” Id. at 98. Trooper Peterson stated he “concluded that

[Guerra’s] role was a leader of a corrupt organization, including prostitution.”

Id. Guerra again objected, and the court overruled the objection. Id. at 99.

The Commonwealth confirmed that it was not offering Trooper Peterson as an

expert witness. Id. The prosecutor then asked Trooper Peterson about his

training and experience in the Organized Crime Unit, and his opinion as to why

there was no financial trail implicating Guerra in the crimes. Trooper Peterson

answered, “The head[s] of corrupt organizations always attempt to insulate

themselves from their underlings . . . because they don’t want to be implicated

as being the ring leader.” Id. at 101.




                                     -3-
J-S78023-18



      Guerra presented the testimony of M.T. and R.H., the mothers of

children by Guerra and Cromwell, respectively, who had worked as prostitutes.

Both women testified that A.H. had worked for Cromwell, and not Guerra; that

Guerra had never threatened or assaulted any of the women working for him;

and that Guerra did not force anyone to stay against their will. M.T. further

testified that Guerra and Cromwell were friends, but did not work together or

share employees, computers, phones, or money, and that M.S. would steal

from Guerra to support her drug habit.

      Guerra testified in his own defense. He admitted he had sex with A.H.

on the first night of her arrival, but denied that A.H. had ever worked for him,

and asserted that A.H. had worked for Cromwell, who had decided to take her

back to work after discovering her minor status. Guerra denied working jointly

with Cromwell or anyone else. He admitted that T.W. and M.S. had both

worked for him, and that he would buy drugs in bulk to supply to his

employees. But he denied that he had forced any of the women to work, or

had threatened them. He denied that he was violent toward T.W. or had raped

M.S., and stated that he had only slapped M.S. with an open fist on one

occasion, because she owed him money.

      The trial court convicted Guerra of trafficking of a minor, trafficking of

persons, conspiracy to traffic persons, corrupt organizations, promoting

prostitution, sexual exploitation of a child, unlawful contact with a minor,

corruption of a minor, simple assault, criminal use of a communication facility,




                                     -4-
J-S78023-18



and possession of a controlled substance with intent to distribute. 1 The court

sentenced Guerra to an aggregate of 37 to 74 years’ confinement, with

sentences on seven charges running consecutively, and four charges running

concurrently.

       Guerra filed a post-sentence motion. The motion was denied by

operation of law in September 2017, and Guerra filed a timely notice of appeal.

       Guerra raises the following issues:

       1. Did the Commonwealth present sufficient evidence to find
       [Guerra] guilty beyond a reasonable doubt?

       2. Did the [c]ourt abuse its discretion in [s]entencing [Guerra] to
       an aggregate period of 37 to 74 years?

       3. Did the [c]ourt [err] in permitting the investigating officer to
       testify as to his opinion that [Guerra] was the head of a corrupt
       organization thereby depriving [Guerra] of a fair trial?

       4. Did the [c]ourt [err] in allowing testimony, elicited by the
       Commonwealth, involving an alleged threat by Elton Cromwell
       against a witness testifying against [Guerra] without establishing
       any connective link to [Guerra]?

Guerra’s Br. at 4.

                          I. Sufficiency of the Evidence

       In his first issue, Guerra argues that the evidence was insufficient to

support his convictions. Specifically, related to the charge of corrupt

organizations, Guerra argues that there was insufficient evidence that he was

involved in an enterprise. Guerra asserts that the trial testimony established
____________________________________________


1 18 Pa.C.S.A. §§ 3002(b), 3002(a), 903, 911(b)(1), 5902(b)(1), 6320(a),
6318(a)(5), 6301(a)(1)(i), 2701(a), 7512(a) and P.S. § 780-113(a)(30),
respectively.

                                           -5-
J-S78023-18



that he operated separately from Cromwell, Mendez, and Thomas. Guerra also

argues that there was no evidence establishing that income he earned from

trafficking persons or distributing drugs was reinvested in that pursuit, such

as financial records showing Guerra paid for hotel rooms, telephones, or online

advertisements.

      Guerra also argues that there was insufficient evidence he committed

sexual exploitation of a child, unlawful contact with a minor, or trafficking of

a minor. Guerra asserts A.H. testified she worked exclusively for Cromwell;

there was no testimony or forensic computer evidence indicating that Guerra

took photographs of A.H. or posted her advertisements; and there was no

evidence that Guerra conspired with Cromwell to traffic A.H.

      Regarding trafficking of the other two women, Guerra contends that

M.S. testified she came to Philadelphia seeking to work as a prostitute. After

voluntarily working for Guerra, she started working for Guerra’s brother,

Jason, after Jason threatened Guerra by showing him a firearm. Guerra

contends that the testimony indicates he hit M.S. not to prevent her from

leaving his employment, but in response to her stealing money to feed her

drug habit.

      Guerra argues that T.W. testified that she autonomously worked for

Mendez, and then for Guerra, and then for Guerra’s brother, Jason. Guerra

asserts that T.W. testified that Guerra was only violent towards her during the

times she was working for one of the other men. Guerra adds that defense




                                     -6-
J-S78023-18



witnesses testified that he did not force any of the women to work for him,

and that they could come and go as they pleased.

      Guerra further argues that as he did not engage in trafficking, no

conspiracy to commit trafficking existed.

      Upon a challenge to the sufficiency of the evidence, “we must determine

whether, when viewed in a light most favorable to the verdict winner, the

evidence at trial and all reasonable inferences therefrom are sufficient for the

trier of fact to find that each element of the crime charged is established

beyond a reasonable doubt.” Commonwealth v. Green, 2019 PA Super 39

(Feb. 12, 2019). “The Commonwealth may sustain its burden of proving every

element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Id. (citation omitted).

      The trial court discussed the elements of the contested charges, and the

evidence presented by the Commonwealth that met each element of those

crimes. See Tr. Ct. Op. at 12-18 (corrupt organizations); 18-23 (conspiracy

to traffic persons); 23-25 (sexual exploitation of a child); 30-32 (corruption

of minors); 33-38, 44-45 (trafficking of a minor); 33-35, 38-45 (trafficking of

persons); 45-50 (unlawful contact with a minor). After a review of the record,

the applicable law, and the parties’ briefs, we affirm on the basis of the well-

reasoned opinion of the Honorable Sean F. Kennedy, which we adopt and

incorporate herein. See id.




                                     -7-
J-S78023-18



                                II. Sentencing

      Guerra argues that the court abused its discretion in sentencing him to

an aggregate period of 37 to 74 years’ incarceration. As Guerra challenges

discretionary aspects of his sentence, we must first determine whether we will

allow the appeal. Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa.Super.

2017), appeal denied, 181 A.3d 1078 (Pa. 2018). We will only do so if: (1)

the appeal is timely; (2) the issue was preserved; (3) the brief includes a

Pa.R.A.P. 2119(f) statement; and (4) the statement raises a “substantial

question that the sentence appealed from is not appropriate under the

Sentencing Code.” Id. at 271-72 (quoting Commonwealth v. Moury, 992

A.2d 162, 170 (Pa.Super. 2010)). “A substantial question exists only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. White, 193 A.3d 977, 982 (Pa.Super. 2018)

(quoting Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.Super. 2013)).

      In his Rule 2119(f) statement, Guerra argues that the court’s sentence

was contrary to fundamental sentencing norms because (1) the sentence was

excessive, and the court stated at sentencing that it did not find any evidence

supported a mitigated sentence, even though Guerra presented mitigating

evidence, and (2) the trial court erred when it calculated Guerra’s prior record

score. See Guerra’s Br. at 14-15.




                                      -8-
J-S78023-18



       Guerra’s appeal is timely. Guerra preserved the claim that his sentence

was excessive because the court failed to consider mitigating evidence, as he

raised that issue in his post-sentence motion, in which he contended that his

sentence was excessive and highlighted reasons supporting a mitigated the

sentence. We have previously held that an excessive sentence claim in

conjunction with an assertion that the court failed to consider mitigating

factors raises a substantial question. White, 193 A.3d at 983 (quoting

Commonwealth v. Caldwell, 117 A.3d 763, 769-70 (Pa.Super. 2015) (en

banc)).2 Guerra has therefore raised a substantial question warranting our

review, and we will allow the appeal.

       However, in relation to Guerra’s claim that the sentencing court abused

its discretion by employing an incorrect prior record score when calculating

the Sentencing Guidelines ranges, we find the claim to be waived. In his Rule

1925(b) statement of errors raised on appeal, Guerra framed his sentencing

issue simply as, “Whether the Court abused its discretion in Sentencing the

Defendant to an aggregate period of incarceration of 37 to 74 years.” Pa.R.A.P.

1925(b) Statement, 11/27/17, at 2 (unpaginated). Although in its Rule

1925(a) opinion, the trial court acknowledged that it departed from the

Sentencing Guidelines when sentencing Guerra, and that it calculated the

____________________________________________


2 We have also noted that “prior decisions from this Court involving whether
a substantial question has been raised by claims that the sentencing court
‘failed to consider’ or ‘failed to adequately consider’ sentencing factors has
been less than a model of clarity and consistency.” White, 193 A.3d at 983
(quoting Caldwell, 117 A.3d at 769-70).

                                           -9-
J-S78023-18



Guidelines ranges based on a prior record score of 5, the court did not address

Guerra’s claim that the prior record score was incorrect.

      We conclude that the trial court’s failure to address the calculation of

Guerra’s prior record score was a direct result of Guerra’s failure to specify

that issue in his Rule 1925(b) statement. When a vague Rule 1925(b)

statement leaves a trial court to speculate as to the bases for relief, a finding

of waiver is warranted. Commonwealth v. Hodges, 193 A.3d 428, 432

(Pa.Super. 2018); see also Commonwealth v. Pukowsky, 147 A.3d 1229,

1236 (Pa.Super. 2016) (“A Rule 1925(b) statement ‘which is too vague to

allow the court to identify the issues raised on appeal is the functional

equivalent of no [Rule 1925(b)] Statement at all,’ and will result in waiver”)

(citation omitted). The absence of the trial court’s opinion on the issue has

hindered our review, and therefore we will not consider the waived issue of

Guerra’s prior record score.

      Returning to Guerra’s preserved sentencing issue, Guerra argues that

his sentence of 37-74 years’ incarceration, consisting of consecutive sentences

above the Guidelines ranges, was excessive in light of the mitigating evidence,

which the court ignored. Specifically, Guerra contends that the following

factors should have mitigated his sentence: he chose to be tried without a

jury; he admitted to committing several of the crimes charged, “essentially

only contesting his involvement in a corrupt organization and his involvement

with the minor victim”; and, during allocution, he took responsibility for his

actions and apologized for being short-sighted and selfish, and stated that he

                                     - 10 -
J-S78023-18



completed the WINGS program while in prison. Guerra’s Br. at 43. Guerra also

argues that the sentence is excessive because its length “will ensure the

likelihood that [Guerra will] probably never be released from incarceration.”

Id. at 41.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge.” Commonwealth v. Peck, 2019 PA Super 8 (Jan. 8, 2019) (quoting

Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa.Super. 2008)). The

Sentencing Guidelines offer recommended ranges for sentence lengths, and a

court may depart from the sentence recommended by the Guidelines if

necessary. Id. An appellate court must vacate a sentence outside the

Guidelines if the sentence is “unreasonable.” Id.; see also 42 Pa.C.S.A. §

9781(c)(3).

      In its opinion, the court stated that it explained on the record at the

time of sentencing its reasons for sentencing Guerra above the Guidelines,

including the effect of the crimes on the victims, the danger Guerra poses to

the community, and Guerra’s four-year flight from police. See Tr. Ct. Op. at

61 (quoting N.T., 5/4/17 (Sentencing), at 28-29). The court further

commented that it considered all relevant factors in imposing an above

Guidelines sentence, including Guerra’s personal characteristics, such as his

contrition and potential for rehabilitation; the court specifically noted Guerra’s

laughter during the testimony of a Commonwealth witness. Id. at 63. The

court also reviewed the gravity of the offenses, and explained that it

purposefully sentenced Guerra to consecutive sentences, as Guerra was not

                                     - 11 -
J-S78023-18



entitled to a “volume discount” for the quantity of crimes he committed. Id.

at 61-62, 64-65. Moreover, the trial court had the benefit of a pre-sentence

investigation report at the time of sentencing. See Commonwealth v.

Finnecy, 135 A.3d 1028, 1038 (Pa.Super. 2016) (we presume court was

aware of relevant sentencing information when it had the benefit of a

presentence investigation report).

      We therefore find no basis to Guerra’s claim that his sentence was

excessive or that the court failed to consider mitigating evidence. We perceive

no abuse of discretion or unreasonableness in the court’s sentence, and affirm

on the basis of the trial court opinion. See Tr. Ct. Op. at 58-65.

                    III. Trooper Peterson’s Testimony

      In his third issue, Guerra argues that the court erred in overruling his

objection when Trooper Peterson testified he believed Guerra was the head of

an organization. Guerra’s Br. at 47. Guerra points out that the Commonwealth

asked Trooper Peterson about his training and experience in the Organized

Crime Unit before asking his opinion as to why there was no financial trail

implicating Guerra in the crimes. According to Guerra, Trooper Peterson’s

testimony was not sufficient to allow a lay person to conclude that Guerra was

the head of an organization, but was instead based on the Trooper’s

specialized knowledge, and therefore constituted impermissible expert

testimony. Id.

      “A trial court has broad discretion to determine whether evidence is

admissible and a trial court's ruling on an evidentiary issue will be reversed

                                     - 12 -
J-S78023-18



only if the court abused its discretion.” Commonwealth v. Huggins, 68 A.3d

962, 966 (Pa.Super. 2013) (quoting Commonwealth v. Cook, 676 A.2d 639,

647 (Pa. 1996). We do not disturb a ruling admitting evidence “unless that

ruling reflects manifest unreasonableness, or partiality, prejudice, bias, or ill-

will, or such lack of support to be clearly erroneous.” Id. (quoting

Commonwealth v. Minich, 4 A.3d 1063, 1068 (Pa.Super. 2010)). As our

scope of review over an evidentiary question is plenary, we may review the

ruling within the context of the entire record. Id.

      Here, the trial court admitted the evidence because it was “rationally

based on the witness’s perception” rather than his technical knowledge. Tr.

Ct. Op. at 67 (quoting Pa.R.E. 701(a)). The court likened the case to

Commonwealth v. Blessitt, 852 A.2d 1215 (Pa.Super. 2004) (en banc),

overruled on other grounds by Commonwealth v. O’Berg, 880 A.2d 597

(Pa. 2005). In Blessitt, a Pennsylvania State Trooper who purchased drugs

from the defendant in a controlled drug purchase opined at trial that the

defendant had handed off the purchase-money to another individual before

being arrested, because in the trooper’s experience with controlled drug

purchases, an individual selling drugs only “sometimes” still has that money

when he is arrested. Id. at 1218. On appeal, we affirmed the admission of the

lay testimony regarding controlled drug purchases. Id.

      While a lay witness may not testify based on scientific, technical, or

other specialized knowledge beyond that of a layperson, see Pa.R.E. 701, 702,

“[a] witness may state relevant facts known to him, because of experience,

                                     - 13 -
J-S78023-18



even though he is not regarded as an expert whose opinion would be

admissible on a hypothetical inquiry.” Commonwealth v. Bennett, 370 A.2d

373, 375 (Pa. 1977); see, e.g., Commonwealth. v. Grabowski, 549 A.2d

145, 151 (Pa.Super. 1988) (holding lay witness who operated auto body shop

competent to testify to his conclusion drawn from personal experience

operating a body shop).

      We agree with the trial court that Trooper Peterson’s testimony did not

rely on specialized or technical knowledge, and was within the realm of

understanding of a layperson. Trooper Peterson’s opinion that Guerra was the

head of an organization was rationally based on his interviews with five women

who had worked for Guerra, three of whom testified at trial. Likewise, his

testimony that a head of an organization would not leave a financial trail was

based on his personal experience, rather than technical knowledge.

      We note Guerra has not appealed on the basis that Trooper Peterson’s

testimony was based in part upon inadmissible hearsay. Regardless, we

presume that a judge, sitting as finder of fact in a non-jury trial, disregards

inadmissible hearsay testimony. Commonwealth v. Dent, 837 A.2d 571,

582 (Pa.Super. 2003). We therefore affirm the trial court’s ruling on Guerra’s

objection to Trooper Peterson’s testimony.

              IV. Testimony that Cromwell Threatened A.H.

      In his final issue, Guerra argues the court erred in admitting A.H.’s

testimony that Cromwell threatened her. Guerra’s Br. at 50. While A.H. did

not testify to any specific statements made by Cromwell, Guerra complains

                                    - 14 -
J-S78023-18



that A.H. testified that Cromwell visited her parents, which scared her. Guerra

contends that the testimony about Cromwell’s actions was inadmissible

because it was not relevant to the charges against Guerra, as there was no

evidence establishing any conspiracy between Guerra and Cromwell existed

at the time. Guerra also argues that A.H’s testimony constituted double

hearsay.

      Guerra has waived review of this issue by failing to make a timely

objection to the testimony at the time of trial. See Pa.R.E. 103(a)(1);

Commonwealth v. Bryant, 855 A.2d 726, 740 (Pa. 2004). Were the issue

not waived, we would agree with the trial court’s analysis that the statements

were properly admitted as statements by a co-conspirator in furtherance of a

conspiracy. See Tr. Ct. Op. at 68-72. We add that A.H.’s testimony did not

contain hearsay, as she did not testify as to any direct statements, or even

the content of the statements, made by Cromwell to her parents. In addition,

A.H.’s testimony was cumulative of the testimony of Trooper Peterson, who

testified regarding Cromwell’s visit to A.H.’s parents, testimony which Guerra

does not challenge. See N.T., 6/29/16, at 76-77, 81-82, 91-93.

      As none of Guerra’s issues merit relief, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.




                                    - 15 -
J-S78023-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/19




                          - 16 -
                                                                                      Circulated 03/29/2019 11:27 AM




                           IN THE COURT OF COMMON PLEAS
                                                                                                      FILEO
                                     PHILADELPHIA COUNTY                                      2018 APR I I PH 3: 04
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                                  OFFICE OF ,J!JOIGlAL RECORDS
                                      CRIMINAL DIVISION                                           CRIMJiili.L O!VfSiON
                                                                                               FIRST JiJ01Cl1\L DISTRICT
                                                                                                   OF PtNNSYLYAWA
COMMONWEAL TH OF PENNSYLVANIA
                                                             CP-51-CR-11956-2014
       vs.
                                                                CP-51-CR-0011956-2014 Comm. v Guerra. John C.
                                                                                   Opinion

JOHN GUERRA

                                                                     IIIIIII Ill 111111111111111
                                                                              8094386261
                                          OPINION

KENNEDY, SEAN F., J.                                                   April 11, 2018


       John Guerra ("the Appellant") appeals from a judgment of sentence entered in the

Philadelphia County Court of Common Pleas, following his convictions for Trafficking of

Persons - Minor (18 Pa.C.S.A. § 3002(a)); Trafficking of Persons (18 Pa.C.S.A. 3002(a));

Criminal Conspiracy to Traffic Persons (18 Pa.CS.A. § 903); Sexual Exploitation of a Child (18

Pa.C.S.A. § 6320(a)); Corrupt Organizations (18 Pa.C.S.A. § 91 l(b)(l)); Sexual Abuse of a

Child (18 Pa.C.S.A. § 6318(a)(5)); Promoting Prostitution - Own House of Prostitution (18

Pa.C.S.A. § 5902(b)(l); Possession with Intent to Distribute (35 Pa.C.S.A. § 780-113(a)(30));

Criminal Use of a Communication Facility (18 Pa.C.S.A. § 7512(a)); Corruption of a Minor (18

Pa.C.S.A. § 6301(a)(l)(i)); and Simple Assault (18 Pa.C.S.A.§ 2701(a)). The relevant facts and

procedural history are as follows.


FACTS

       In February of 2009, information was provided to the Pennsylvania State Police by law

enforcement officials in Montgomery County, Maryland regarding a prostitution ring that was

being operated within their jurisdiction. After investigating, the Pennsylvania State Police began
an investigation into the activities of John Guerra. The Appellant recruited young, vulnerable

women from areas within the City and County of Philadelphia for the purpose of engaging in

prostitution.

        M.S. left Pittsburgh for Philadelphia and was approached by another girl en route. N.T.

6/28/2016 at 54. This girl stated that M.S. should come with her and brought M.S. to a home in

Philadelphia where she met the Appellant. The first night that M.S. met the Appellant, she

informed him that she was addicted to crack cocaine. Id at 58. The Appellant approached M.S.

with the proposition that she could work from him performing "dates" by posting advertisements

online soliciting customers for sex. Id at 57. M.S. made it clear to The Appellant that she needed

crack cocaine to survive daily and The Appellant responded that she could obtain narcotics

through him. Id at 59.

        The next day after their first meeting, The Appellant brought M.S. shopping for the

purpose of purchasing clothing for the photos to be used in the advertisements. N.T. 6/28/2016 at

60. the Appellant and another girl took photos of M.S. and posted the advertisements to

Craigslist. Id. M.S. was then brought to a hotel in Northeast Philadelphia to perform "dates." Id

at 62. The advertisements that were posted contained a phone number for a phone that was given

to M.S. by the Appellant for the purpose of scheduling "dates." Id at 68.

        M.S. was earning upwards of $1,000 per day from sexual services that she advertised on

Craigslist. M.S. did not keep this money and it was immediately given to the Appellant. N.T.

6/28/2016 at 67. In the initial stages of working for the Appellant, there was only one other man

working with the Appellant, but as time went on the Appellant brought other people from New

York to assist and expand the operation. Id at 71. These persons included Elton Cromwell, Eddie

Mendez and Dwayne Thomas. Id. M.S. witnessed the Appellant giving narcotics to Cromwell




                                                 2
and after she performed dates would purchase more crack cocaine from Cromwell. Id at 75. M.S.

also stated that the Appellant himself collected money after "dates" and distributed narcotics. Id

at 76.

         the Appellant engaged in a pattern of violence towards M.S. to keep her under his

control. On the night of her 22nd birthday, M.S. had been awake for three straight days

performing "dates" and was under the influence of crack cocaine. N.T. 6/28/2016 at 82. M.S.

owed money to the Appellant from the previous three days. After she had been missing, the

Appellant found M.S. in a hotel and severely beat M.S. in one hotel room and then brought her

across the hall into the bathroom of a second hotel room where the beating continued. Id at 83.

On another occasion, after the Appellant found M.S. in possession of missing money, he chased

her around a hotel room with an extension cord and attempted to beat her with it. Id at 86. After

catching M.S., the Appellant had forcible anal sex with M.S. and gave her heroin after the attack.

Id at 86-87. M.S. was also sold to Jason the Appellant to work for him for some amount of time

because Jason Guerra was having money problems and the Appellant was teaching Jason how to

traffic girls. Id at 89.

         In June 2008, victim T.W. encountered ex-boyfriend Eddie Mendez in a Target parking

lot in Philadelphia. N.T. 6/29/2016 at 6-7. T.W. agreed to accompany Mendez back to a hotel

room and entered his vehicle. Id at 7. While en route to the hotel, Mendez stopped and picked up

John the Appellant. Id. Mendez brought T. W. to the Roosevelt Inn on Roosevelt Boulevard in

the City and County of Philadelphia. Id at 8. Upon entering the room and observing two other

girls, Mendez approached T.W. and sought to recruit her to work as a prostitute. Id at 9. The

Appellant informed T.W. of the prices that she was to charge each customer for her sexual

service and stated that she must "check in" with him before and after each customer. Id at 10.




                                                 3
The Appellant also provided T. W. with a pre-paid cellular phone for use to receive calls from

customers. Id at 12.

       The Appellant took pictures of T.W. for the purpose of creating advertisements to be

placed on Craigslist and Backpage to solicit customers. N.T. 6/29/2016 at 13. After these

pictures were taken, the Appellant posted the advertisements on Craigslist and Backpage. Id at

14. The online advertisements contained a picture of T.W. along with a phone number- for the

phone given to T. W. by the Appellant - for the exclusive purpose of getting customers for her

sexual services. At this time, the Appellant was renting two hotel rooms and would sleep in the

hotel rooms with the girls that he had recruited. Id at 15. For her services, T.W. was never

provided cash. Id at 43. Instead, she was taken to the mall each Sunday and permitted to spend

$600 on items there. Id.

       Like M.S., T. W. was victim to a pattern of physical abuse meant to instill compliance.

One on occasion, the Appellant assaulted T.W. so severely that he left a bruise in the shape of his

hand on T.W.'s face. N.T. 6/29/2016 at 28. The reason for this assault was because T.W. had left

and attempted to work for the Appellant's brother. Id. After trying to leave the Appellant, T.W.

was assaulted by the Appellant with such severity that T. W. had bruises that were visible around

her ribs, experienced painful breathing and had a lump visible from these assaults. Id at 29 T.W.

"wasn't allowed" to seek any medical treatment for these injuries. Id. Mendez and the Appellant

would not allow T.W. to take days off from working. Id at 19.

       On July 30, 2008, the minor victim - A.H. - was approached by the Appellant in a

vehicle with Elton Cromwell in the Kensington neighborhood of Philadelphia. N.T. 6/28/2016 at

145. A.H. was a runaway that was homeless and living on the streets when approached by the

Appellant. Id. The two men asked her which drugs she used and A.H. responded that she used




                                                 4
cocaine. Id at 148. After the Appellant promised her a place to stay, A.H. entered the vehicle and

was taken to motel room. Once A.H. was brought to the hotel room and she observed it was

occupied by multiple girls that she believed to be involved with prostitution. Id at 151, 15 7. The

girls that had been present in the room exited the room upon their arrival and both Cromwell and

the Appellant had sexual intercourse with the minor A.H. Id at 152. After A.H. had sexual

intercourse with both the Appellant and Cromwell, they explained to A.H. that they would an

advertisement for her and she would have to begin posting advertisements on Craigslist to solicit

customers for sexual services. Id at 159. A.H. was provided a cellular telephone, for which she

did not pay, whose number was placed into the Craigslist advertisements. Once A.H. began

posting advertisements, she performed 10 to 15 dates per day, seven days per week, awake for

multiple days at time from cocaine use and could never refuse customers. Id at 166-171. A.H.

used a laptop that the Appellant stated was his laptop to make these postings. N.T. 6/29/2016 at

171. Initially, A.H. used a picture of herself from a MySpace account, but then used pictures that

were taken of her by Cromwell. N.T. 6/28/2016 at 191. If one of the dates was to be performed

off site from the hotel, A.H. was driven by a member of the organization. Id at 176.

       A.H. would post multiple advertisements per day on websites to solicit customers. N.T.

6/28/2016 at 161. There were approximately ten other girls that were staying in two rooms that

were rented by the Appellant. Id at 164. After performing sexual acts in exchange for money,

A.H. would immediately give the money received to another member of the Appellant's

organization. Id at 167. A.H. was never allowed to keep the money, but instead would receive

crack cocaine; she used approximately $500 worth of crack cocaine per day in exchange for

performing "dates." Id at I 66. A.H. testified that she would receive the crack cocaine from either

Cromwell or Eddie Mendez. Id at 168. A.H. was subjected to acts of violence to keep her in line;




                                                 5
this included punches to the upper torso called "ribshots." Id at 172-73. A.H. witnessed acts of

violence by the Appellant towards other women and was scared of him. Id at 180. A.H.

witnessed the Appellant hit another victim that worked for him and heard him viciously assault

another taking place in the hotel room above hers. Id at 174, 176.

       At one point, it was soon discovered that A.H. was a minor during her work for the

Appellant. The girls that had been staying in the same hotel room with A.H., Cromwell and the

Appellant all packed their belongings. N .T. 6/28/2016 at 182. A.H. was then taken to the

Appellant's family home on Tackawanna Street in Philadelphia while waiting for a decision on

how to proceed. Id at 183. The decision was ultimately left to the Appellant whether or not A.H.

would come back and continue working as a prostitute. Id at 196. The Appellant decided to allow

A.H. to continue working, and after a few days at his family's home, picked up A.H. and brought

her back to the hotel. Id at 184. A.H. continued working for the Appellant and he made no effort

to contact A.H's family or tell A.H. to no longer prostitute herself.

       The Appellant was the head of an organization that recruited and preyed upon vulnerable

girls. The girls were forced to perform upwards of ten to fifteen dates per day. N.T. 6/28/2016 at

171. The organization included at least three other persons identified as Elton Cromwell, Eddie

Mendez and Dwayne Thomas. There existed a structure within the organization with Cromwell

and Mendez described as puppets and taking orders from the Appellant. N.T. 6/29/2016 at 19-20.

Mendez was also a driver for all the girls within the organization and drove them to meet

customers for sexual services when the encounters did not take place at the hotel. N.T. 6/28/2016

at 187. Early in the organization's history the Appellant would collect the money the girls made

himself; however, as time moved forward and other people became involved in the organization

the the Appellant employees collected the money instead. Id at 80. The Appellant was directly




                                                  6
responsible for distributing narcotics to these vulnerable girls. The Appellant was fully aware

these girls suffered from substance abuse issues because the girls were asked about their drug use

within minutes of encountering him. N.T. 6/28/20.16 at 59, 148. The Appellant supplied these

girls with large amounts both crack cocaine and heroin. N.T. 6/29/2016 at 184. One victim that

did not use narcotics was permitted to spend $600.00 every Sunday at the mall, but was never

permitted to hold the cash or be paid in cash. N.T. 6/29/2016 at 43. The Appellant headed an

organization that preyed on vulnerable girls, demanded behavior consistent with his expectations

or face violence and had multiple employees working for him to oversee and control the

operation.



PROCEDURAL HISTORY

       The Appellant was charged in December, 2010 as the result of an investigation being

submitted to the Statewide Investigating Grand Jury. The Appellant then became a fugitive from

justice until his apprehension by troopers from the Pennsylvania State Police Organized Crime

Unit in August, 2014. On October 21, 2014, a preliminary hearing was held, at which his charges

were held for court. On November 11, 2014, he was formally arraigned on his charges.

       The Appellant remained in custody until his bench trial began on June 28, 2016 before

the Honorable Sean F. Kennedy. On June 29, 2016, he was convicted at his bench trial of all

thirteen counts. On May 4, 2017, the Appellant was sentenced by the Honorable Sean F.

Kennedy to a total term of 37-74 years confinement. On May 5, 2017, the Appellant filed a

timely post-sentence motion. On September 5, 2017, the Appellant's post-sentence motion was

denied by operation oflaw. On September 29, 2017, he filed a timely Notice of Appeal to the

Superior Court of Pennsylvania.




                                                 7
MATTERS COMPLAINED ON APPEAL

The Appellant's l 925(b) asserts:
   1. Whether the evidence was sufficient to find Appellant guilty of Possession with Intent to
      Distribute in violation of35 Pa.C.S.A. § 780-l 13(a)(30); Corrupt Organization in
      violation of 18 Pa.C.S.A. § 91 l(b)(l); Conspiracy-Trafficking of Persons in violation of
      18 Pa.C.S.A. § 903; Sexual Exploitation of Children in violation of 18 Pa.C.S.A. §
      6320(a); Criminal Use of a Communication Facility in violation of 18 Pa.C.S.A. §
      7512(a); Promoting Prostitution - Own House of Prostitution in violation of 18 Pa.C.S.A.
      § 5902 (b)(l); Corruption of Minors in violation of 18 Pa.C.S.A. § 630l(a)(l)(i); Simple
      Assault in violation of 18 Pa.C.S.A. § 2701(a); Trafficking of Persons (2 counts) in
      violation of 18 Pa.C.S.A. § 3002(a); and Sexual Abuse of a Minor in violation of 18
      Pa.C.S.A. § 63 l 8(a)(5) beyond a reasonable doubt.
   2. Whether the verdict was against the weight of the evidence.
   3. Whether the Court abused its discretion in Sentencing the Appellant to an aggregate
      period of 37 to 74 years.
       4. Whether the Court erred in permitting the investigating officer to testify as to his opinion
          that the Appellant was the head of a corrupt organization thereby depriving Appellant of
          a fair trial.                                                                        ·
       5. Whether the Court erred in allowing testimony elicited by the Commonwealth involving
          an alleged threat by Elton Cromwell against a witness testifying against the Appellant
          without establishing any connective link to the Appellant.
       6. Whether the Court erred in allowing testimony from Commonwealth's witness (M.S.) to
          testify as to uncharged conduct, specifically, that the Appellant anally raped her and
          strangled her without providing defense counsel with prior Notice of Intent to Admit
          Prior Bad Acts pursuant to PA Rule of Evidence 404(b) thereby depriving the Appellant
          of a fair trial.
       7. Whether the Court erred in allowing testimony from Commonwealth's witness (A.H.) to
          testify as to uncharged conduct, specifically, that the Appellant raped her knowing that
          she was a minor without providing defense counsel with prior Notice of Intent to Admit
          Prior Bad Acts pursuant to PA Rule of Evidence 404(b) thereby depriving Appellant of a
          fair trial.


DISCUSSION

  I.      Sufficiency Claim - The evidence presented at trial was sufficient to find guilt
          beyond a reasonable doubt on all charges.
          In his first principle point of appeal, the Appellant incorrectly asserts that the evidence

was insufficient to sustain his convictions on all counts. For myriad of reasons, the sufficiency

claims asserted by Mr. the Appellant as to all charges are without merit. The trial court will


                                                    8
discuss the evidentiary sufficiency for each conviction. The appellate scope of review of a

challenge to the sufficiency of the evidence is well-established. The appellate court must review

the evidence in the light most favorable to the verdict winner to determine whether there is

sufficient evidence to allow a jury to find every element of a crime beyond a reasonable doubt.

The Superior Court has further held that:

               In applying the above test, [the appellate court] may not weigh the
       evidence and substitute [its] judgment for the fact-finder. In addition, [the
       appellate court] notes that the facts and circumstances established by the
       Commonwealth need not preclude every possibility of innocence. Any doubts
       regarding a defendant's guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no probability of fact
       may be drawn from the combined circumstances. The Commonwealth may
       sustain its burden of proving every element of the crime beyond a reasonable
       doubt by means of wholly circumstantial evidence. Moreover, in applying the
       above test, the entire record must be evaluated and all evidence actually received
       must be considered. Finally, the finder of fact while passing upon the credibility
       of witnesses and the weight of the evidence produced, is free to believe all, part or
       none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792-93 (Pa. Super. 2015). The facts and circumstances

established by the Commonwealth need not "be absolutely incompatible with the defendant's

innocence." See Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super. 2000). Where no

single bit of evidence "will by itself conclusively establish guilt, the verdict will be sustained

where the totality of the evidence supports the finding of guilt." Commonwealth v. Thomas, 561

A.2d 699, 704 (Pa. 1989).

       Thus, our appellate courts have recognized that proof of guilt may be inferred entirely

from evidence of circumstances that attended the commission of the crime. See Commonwealth

v. Brewer, 876 A.2d 1029, 1032 (Pa. Super. 2005). The "fact that the evidence establishing a

defendant's participation in a crime is circumstantial does not preclude a conviction where the

evidence coupled with the reasonable inferences drawn therefrom overcomes the presumption of




                                                  9
innocence." Id. Nevertheless, the requirement of the law remains that in order to secure a

conviction, the "facts and circumstances proved must be of such a character as to produce a

moral certainty of the guilt of the accused beyond any reasonable doubt." Commonwealth v.

Bybel, 611 A.2d 188, 189 (Pa. 1992). Finally, an appellate court will review the entire trial

record, even evidence which is impermissibly introduced, when evaluating a sufficiency claim.

See Commonwealth v. Sanders, 42 A.3d 325, 329 n.1 (Pa. Super. 2012).

         The trial court believes the entire record more than adequately meets the necessary

threshold to establish each element of every charged offense has been proven beyond a

reasonable doubt. For reasons that follow, the claims by the Appellant fail and each is without

merit.

         a. Possession with Intent to Deliver

         The Appellant first raises the claim that the evidence was insufficient to sustain his

conviction for Possession with Intent to Deliver. The trial court disagrees. To sustain a

conviction for PWID, the Commonwealth "must prove both the possession of the controlled

substance and the intent to deliver the controlled substance." Commonwealth v. Lee, 956 A.2d

l 024, l 028 (Pa. Super. 2008). At trial, there was extensive testimony presented from victim M.S.

where she stated that she received crack cocaine directly from Mr. the Appellant and would

receive disproportionately low amounts of narcotics compared to the money she had paid. N.T.

6/28/2016 at 74-75. For instance, M.S. testified that she if she paid $120 to the Appellant, she

would only receive $20 of crack cocaine in return. Id at 75. This would, in turn, force M.S. to

work more frequently, or have more "dates," for the Appellant in order to satisfy her daily drug

habit.




                                                  10
       Perhaps the most convincing testimony supporting the sufficiency of the evidence for the

PWID conviction comes from the Appellant himself. The Appellant stated that around the time

of the charged events he sold both crack cocaine and heroin. N.T. 06/29/2018 at 184. The

Appellant admitted that he "started picking [narcotics] up in large quantities so that it would be

cheaper." Id. The Appellant then testified he would purchase approximately $500 worth of

heroin at a time, break it down and sell to the girls and make a profit. Id at 185-86. The

Appellant also testified that he would purchase approximately $100 of crack cocaine for

distribution amongst the girls he had in his employ. Id at 186. The Appellant plainly stated he

"would go down to Kensington and buy it ... So [the Appellant] would go down to Kensington

Ave and get it. [The Appellant would] come back up, you know. And then when [he] g[a]ve it to

them, they g{a]ve [the Appellant] the money that they ha[d]." N.T. 06/29/2016 at 173.

Alternatively stated, the Appellant would purchase illegal narcotics and sell the controlled

substances to the girls working for him at the hotels.

       The Appellant attempts justification for his distribution of controlled substances to the

victims through claims he was attempting to protect the girls from the dangers of the streets.

Perhaps, the Appellant fails to consider the possibility he is one very such danger from which he

sought to protect the girls. The Appellant stated that it was "safer for them to stay at the hotel

room." N.T. 6/28/2016 at 187. However, in the same breath, the Appellant stated that he "wasn't

making money off of crack from giving it to them. I was making money off the dope." and that

the girls did not want to procure narcotics themselves from certain areas because "people get

locked up and you get beat up. You know, they got robbed." Id. The trial court duly notes the

seemingly personal hardship he must have endured in only profiting from the sales of one

controlled substance to the victims. However, in his quest for benevolence, the Appellant meets




                                                  11
the two necessary elements for conviction of PWID through his possession of a controlled

substance and the intent to distribute the controlled substance. Therefore, the trial court did not

err in finding there was sufficient evidence to prove the two elements needed for conviction

beyond a reasonable doubt.

       b. Corrupt Organizations

        The Appellant next challenges the sufficiency of the evidence supporting his conviction

for corrupt organizations. To secure a conviction under the charged subsection of the Corrupt

Organizations Act, the Commonwealth must prove a defendant received income, either directly

or indirectly, from a pattern of racketeering activity in which the defendant participated as a

principal to use or invest, directly or indirectly, any part or proceeds of such income in the

acquisition of any interest in, or the establishment or operation of, any enterprise. 18 Pa.C.S.A. §

911 (b )( 1 ). A pattern of racketeering activity is defined as a "course of conduct requiring two or

more acts of racketeering activity." 18 Pa.C.S.A. § 91 l(h)(4). A non-exhaustive list of

racketeering activity, in relevant part, can include acts indictable under Chapter 30, relating to

human trafficking, of the Crimes Code; an offense indictable under section 13 of the act of April

14, 1972, known as The Controlled Substance, Drug, Device, and Cosmetic Act (relating to the

sale and dispensing of narcotic drugs; or a conspiracy to commit any of the offenses set forth in

subparagraph (i) or (ii). 18 Pa.C.S.A. § 91 l(h)(l)(i)-(iii). Further, an enterprise is defined as any

"individual, partnership, corporation, association or other legal entity, and any union or group of

individuals associated in fact although not a legal entity, engaged in commerce and includes

legitimate as well as illegitimate entities and governmental entities." 18 Pa.C.S.A. § 911 (h)(3).

        First, the Appellant engaged in a pattern of racketeering activity. Again, racketeering

activity is defined as "any offense indictable under Chapter 30 of Title 18 (relating to human




                                                  12
trafficking)." 18 Pa.C.S.A. § 91 l(h)(l)(i). Racketeering activity as also defined as "any offense

indictable under [the Controlled Substances Act]." 18 Pa.C.S.A. § 911 (h)(l )(ii). Racketeering

activity also occurs where there is any conspiracy to commit any of the offenses set forth at

subsections (i) and (ii). The trafficking of persons, both of adults and a minor in this case, is

indictable under Chapter 30 of the Crimes Code; consequently, the trafficking of persons is

"racketeering activity." The Appellant trafficked in one minor person, A.H., and at least two

persons over age 18, M.S. and T.W. Likewise, the possession with the intent to distribute

narcotics is indictable under the Controlled Substances Act; thus, also making such an offense

"racketeering activity." By his own admission, the Appellant possessed controlled substances

with the intent to distribute the narcotics. N.T. 6/29/2016 at 173. Further, a conspiracy to commit

any offense set forth in subparagraphs (i) or (ii) of the Corrupt Organizations Act constitutes

racketeering activity. The Appellant's involvement in the conspiracy to traffic persons is

considered "racketeering activity." All of these acts constitute a "pattern of racketeering activity"

pursuant to the definition provided in the Corrupt Organizations Act.

        The Commonwealth is also required to establish that the Appellant received income from

his pattern ofracketeering. The first "racketeering activity" from which the Appellant drew

income stemmed from his trafficking of persons through forced labor. The trial court will later

discuss in greater detail the specifics of his engaging in trafficking of persons. However, for the

purposes of demonstrating the Appellant drew a profit from trafficking of persons through forced

labor, the very poignant testimony of T.W. demonstrates how the Appellant drew his income

from the forced labor:   .




                                                  13
       Commonwealth: And after each date, were you directed to something specific
       with the money that you got?

       T.W.: Either hand it to whichever guy was in the room- it would either be [the
       Appellant], Eddie or-when [Cromwell] came along, it would be [Cromwell].
       Commonwealth: And so ... how much money would you estimate you were
       making a day?

       T.W.: About a thousand.

       Commonwealth: Did you ever try to take any days off?
       T.W.: You weren't allowed.

       Commonwealth: When you say "you weren't allowed to," who wouldn't allow
       you?

       T.W.: Eddie or [the Appellant] wouldn't allow you to.

N.T. 6/29/2016 at 19. T.W. further stated that both Eddie Mendez and Elton "Marvin" Cromwell

took orders directly from the Appellant. Id at 20. The minor victim, A.H., also offered similar

testimony that she would give her money to the driver that brought her to a location and the

drivers subsequently gave that money to the Appellant. N.T. 06/28/2016 at 204. The record

reflects that: (1) the Appellant, and not the girls themselves, drew the income from the sexual

encounters the girls earned; and (2) the fact he did not "allow" the girls days off epitomizes the

concept of forced labor. Therefore, it can be concluded that the Appellant received income

through the "racketeering activity" of trafficking in persons.

       The next "racketeering activity" from which the Appellant drew income was through his

possession of a controlled substance with the intention to distribute it. One victim, M.S., testified

at trial how after performing a date she would pay $120 for crack cocaine, but would just receive

around $20 worth of the controlled substance. N.T. 6/28/2016 at 75. M.S. further testified that

she witnessed Elton Cromwell and other persons getting the crack cocaine to be sold to them

from the Appellant. Id at 74. The minor victim, A.H., testified that she received crack cocaine




                                                 14
from Cromwell after each date and purchased around $500 of crack cocaine per day. Id at 166.

The next logical step given this testimony from A.H. is provided by M.S. that she witnessed the

Appellant giving controlled substances to Cromwell for distribution and sale among the girl. It

follows that the crack cocaine purchased from Cromwell by A.H. likely came from the

Appellant. Finally, the testimony from the Appellant himself points towards his making a profit

through his distribution of controlled substances. The Appellant testified that around the time of

the charged events he sold both crack cocaine and heroin. N.T. 06/29/2018 at I 84. The Appellant

admitted that he "started picking [narcotics] up in large quantities so that it would be cheaper."

Id. The Appellant then testified he would purchase approximately $500 worth of heroin at a time,

break it down and sell to the girls and make a profit. Id at 185·86. In short, the Appellant plainly

admits to making a profit from the distribution of narcotics. Therefore, it can be concluded that

the Appellant received income through the "racketeering activity" of possessing a controlled

substance with the intention to distribute the controlled substance.

       Second, having concluded that the Appellant engaged in a pattern racketeering activity,

the trial court next turns to the question of whether an enterprise existed within the meaning of

the Corrupt Organizations Act. The Appellant's organization was formed for the purpose of

trafficking persons and providing sexual services at the behest of his victims constitutes an

"enterprise," which is defined as any "individual, partnership, corporation, association ... and

any union or group of individuals associated in fact although not a legal entity, engaged in

commerce and includes legitimate as well as illegitimate entities." 18 Pa.C.S.A. § 91 l(h)(3).

Trooper Michael Peterson described the Appellant's operation as "organized crime." N.T.

6/29/2016 at 103. There was, in fact, an organized effort in the Appellant's management of his

criminal enterprise, with himself at the top. Investigation revealed that he had at least three other
                                                       '



                                                 15
people working for him in this enterprise: Elton "Marvin" Cromwell, Eddie Mendez, and

Dwayne Thomas. Id at 65. The victims working for the Appellant also confirmed this command

structure. There exists little dispute that Eddie worked as a driver for the Appellant by

transporting girls to meet customers. The minor victim, A.H., testified that Eddie worked for the

Appellant and drove her to meet customers. N.T. 6/28/2016 at 187. Victim M.S. also testified

that Eddie drove her places. Id at 126. The Appellant himself admitted that he paid Eddie

Mendez $50 each time he drove one of the girls to meet a customer. N.T. 6/29/2016 at 202. M.S.

testified that she believed the Appellant was in charge of Cromwell, Eddie Mendez and Dwayne

Thomas. N.T. 6/28/2016 at 72. The minor victim, A.H., also testified that Dwayne Thomas

worked for the Appellant. Id at 188. A.H. also testified that she witnessed Cromwell taking

orders from the Appellant. Id at 196. Thus, there was a group of individuals engaged in

commerce, providing forced sexual labor, whose sole purpose was to generate income from the

victims.

       Third, the trial court is required to determine whether the income from the Appellant's

"pattern of racketeering activity" was used in the establishment or operation of the enterprise.

The trial court has little doubt the income received from the "racketeering activity" was used to

establish or maintain the enterprise. For example, nothing in the record states that the Appellant

had any type of legitimate employment during this time. However, there is testimony from the

Appellant stating that he paid rent for two homes; one home was rented for $500 per month and

the second was rented for $650 per month. N.T. 6/29/2016 at 175. One of the homes, the one

located on Tackawanna Street, was the home to which A.H. was brought after the Appellant

discovered her true age. The Appellant further testified that he "always had girls at the hotel

ready. So if you wanted to be at the house, you could be at the house. If you wanted to go to the




                                                 16
hotel, you'd go to the hotel." Id at 176. Regarding the house, he stated that the girls "needed a

place to stay when they wasn't working. So they asked if I could get a house and stuff like that.

That was the purpose behind that." Id at 175.

       Next, M.S. testified that Cromwell, Dwayne "D-Boy" Thomas, and Eddie "were like [the

Appellant's] people, and, like, [the Appellant] came and brought them down there so, like, they

could make money and, like, expand ... I mean the more you branch out and like have more

girls." N.T. 6/28/2016 at 73. M.S. testified that in the beginning there was only the Appellant and

another man, named Dre, but slowly "other people were coming down from New York. And

then, like, they would end up with like a girl. Like, [the Appellant] would put them somewhere

in the hotel with us." Id at 71. The Appellant started with a small number of people and as his

enterprise grew, he reinvested the money collected from the trafficked victims to bring additional

persons and recruiting more victims.

       There are expenses that come with the operation of a human trafficking ring: the costs to

post advertisements on line, the renting of hotel rooms, payment for food and other goods for the

girls. T.W. testified that early in the operation she did not post, or pay for, the advertisements

online herself; rather, T.W. testified that the Appellant was responsible for the payment and

posting of advertisements. N.T. 6/28/2016 at 14. M.S. testified that all money was eventually

given to the Appellant and that if she "wanted to eat or like food was to be ordered, like, that

never came out of my own pocket because, like, I never had my own cash ... Because it was

given to [the Appellant]. Like if I needed to do something or wanted to go do something, like get

my nails done," then M.S. was required to ask the Appellant or one of his employees. Id at 66-

67. The Commonwealth expert on trafficking in persons, Detective Stigerts, stated that the

"business end of it is the girls make the money through their prostitution acts, and they provide




                                                  17
the money actually to the traffickers. The traffickers take care of all their expenses." Id at 36.

Detective Stigerts testified that these expenses included posting the advertisements) renting hotel

rooms, travel, food, drugs, and getting hair and nails done for the girls. Id.

       There was sufficient testimony presented at trial to convict the Appellant on the charge of

Corrupt Organizations. The Appellant engaged in a pattern of racketeering activity through his

trafficking in persons and delivering controlled substances. There existed an enterprise, although

illegitimate, through a group of persons whose objective was to engage in commerce. The

income received from the pattern of racketeering activity was used to establish and maintain the

enterprise. In fact, the testimony of the Commonwealth expert unsurprisingly struck very close to

the behavior exhibited by the Appellant and he opined that the ultimate concerns of such

traffickers are "making money and how much money can the girls make for them." N.T.

6/28/2016 at 3 5. The trial court is inclined to agree and, therefore, found the evidence presented

at trial sufficient to convict the Appellant for Corrupt Organizations.

       c. Conspiracy - Trafficking Persons

       The Appellant next contends that there was insufficient evidence to support his

conviction for conspiracy. The Appellant was charged by the Commonwealth with conspiracy

under three alternative theories: (1) conspiracy to traffic a minor person; (2) conspiracy to traffic

persons; and (3) conspiracy for promoting prostitution. N.T. 06/29/2016 at 217. To sustain a

conviction for criminal conspiracy, the Commonwealth must prove beyond a reasonable doubt

that the defendant: (1) entered into an agreement to commit or aid in a criminal act with another

person or persons; (2) with a shared criminal intent; and that (3) an overt act was done in

furtherance of the conspiracy. 18 Pa.C.S.A. § 903; See Commonwealth v. Devine, 26 A.3d I 139,

1147 (Pa. Super.2011). The overt act necessary to establish criminal conspiracy need not be




                                                  18
committed by the defendant; it need only be committed by a co-conspirator. See Commonwealth

v. McCall, 911 A.2d 992, 996 (Pa. Super. 2006). The conduct of the alleged parties and the

circumstances surrounding such conduct may create a web of evidence linking the accused to the

alleged conspiracy beyond a reasonable doubt. Id. The conspiratorial agreement "can be inferred

from a variety of circumstances including, but not limited to, the relation between the parties,

knowledge of and participation in the crime, and the circumstances and conduct of the parties

surrounding the criminal episode." Id.

       Here, the Commonwealth charged the Appellant with criminal conspiracy. Regarding the

charge of criminal conspiracy in particular, the Superior Court reiterated the following precepts:

       An explicit or formal agreement to commit crimes can seldom, if ever, be proved
       and it need not be, for proof of a criminal partnership is almost invariably
       extracted from the circumstances that attend its activities." Commonwealth v.
       Johnson, 719 A.2d 778, 785 (Pa. Super. 1998) (en bane), appeal denied, 739 A.2d
        1056 (1999) (citations omitted). Therefore, where the conduct of the parties
       indicates that they were acting in concert with a corrupt purpose in view, the
       existence of a criminal conspiracy may properly be inferred. Commonwealth v.
       Snyder, 483 A.2d 933, 942 (Pa. Super. 1984). This court has held that the
       presence of the following non-exclusive list of circumstances when considered
       together and in the context of the crime may establish proof of a conspiracy: (1)
       an association between alleged conspirators, (2) knowledge of the commission of
       the crime, (3) presence at the scene of the crime, and (4) participation in the
       object of the conspiracy. Commonwealth v. Swerdlow, 636 A.2d 1173, 1177 (Pa.
       Super. 1994).

Commonwealth v. Kinard, 95 A.3d 279, 293 (Pa. Super. 2014). The trial court will address the

conspiracy to traffic a minor as this was the conspiracy charge under which the Appellant was

sentenced.

        Although an explicit or formal agreement can seldom be proved, direct testimony was

presented at trial that illuminates the existence of such an agreement. For instance, at trial,

witness M.S. gave the following testimony:




                                                  19
               Defense Counsel: Did you ever hear [the Appellant] and [Cromwell] agree
               to any kind of criminal enterprise?

               M.S.: Yes. Like, he showed [Cromwell] - like, Here's this girl, like, and
               this is what we're doing down here and like, now, you're in on it and, like,
               this is what we do. Yes.

N .T. 06/28/2016 at 124. This testimony in itself vocalizes, and demonstrates, the existence of a

conspiracy. The testimony from M.S. provides evidence of a conspiracy to traffic persons in a

formal agreement. However, further discussion is required to ascertain the true depths of the

conspiracy- namely, whether the parties acted in concert with one another to traffic a minor, had

the shared criminal intent and committed an overt act.

       Regarding the minor, A.H., there was extensive testimony at trial to implicate the

Appellant in a conspiracy to traffic a minor. Initially, when A.H. first came into contact with

Cromwell and the Appellant, she was walking down Kensington Avenue when she was

approached by both men riding in the same car. Id at 147. After A.H. got into the vehicle, she

was asked what drugs she used and told them she used cocaine. Id at 148. After getting into the

vehicle, the Appellant and Cromwell brought A.H. to a room at the Ramada Inn on Roosevelt

Boulevard that was occupied by a number of girls, who A.H. understood to be prostitutes, who

left upon their arrival. Id at 150. Afterwards. A.H. had sexual intercourse with both the Appellant

and Cromwell while the other remained in the room. Id at 157. Shortly thereafter, A.H. began

working as a prostitute and used cocaine in between dates. A.H. stated that while she would have

solicitors for her services come to her hotel room, Cromwell would go to the Appellant's room to

wait while she finished. Id at 164. A.H. testified during trial that although she usually gave the

money she earned from dates to Cromwell, or Elton Cromwell, there may have been occasion

she "maybe" witnessed Cromwell giving the money to the Appellant. N. T. 06/28/2016 at 167. At

another point in her testimony, A.H. stated that she witnessed the "drivers" give money to the



                                                 20
Appellant and that Cromwell used the same driver as the Appellant. Id at 204. Further, A.H.

testified that she witnessed Cromwell taking orders from the Appellant. Id at 196.

       Perhaps the most cogent argument to inculpate the Appellant in the conspiracy to traffic a

minor comes after his discovery of her true age. There appears to be no factual dispute that until

a certain time, A.H. had misrepresented her age until her minor status was discovered. At that

time, A.H. directly informed the Appellant that she was, in fact, a minor and his response was to

tell A.H. to "pack up [her] stuff and [the Appellant] was going to let [A.H.] stay at his wife's

house for a couple days." N.T. 06/28/2016 at 182. A.H. further stated that while she, the

Appellant and Cromwell were in the hotel room after the discovery of her age she

"remember[ed] it being left up to John whether they [the Appellant and Cromwell] were going to

keep me after finding out how old I was." Id at 197. After the Appellant took A.H. to his wife's

house, he did not tell A.H. that he wanted nothing to do with an underage prostitute, did not tell

A.H. that she should return home, and did not try to contact A.H. 's parents. Id at 195.

Alternatively stated, the Appellant did nothing to prevent A.H. from continuing work for him

and failed to tell A.H. to cease working for him. Subsequent to A.H. having spent time at the

Appellant's home on Tackawanna Street, A.H. was picked up from the residence and driven

back to a hotel by both Cromwell and the Appellant. N.T. 06/28/2016 at 184.

       Addressing the four factors laid out in Kinard, the Appellant participated fully in the

commission of conspiracy to traffic a minor. One victim, A.H., described the Appellant and

Cromwell as being "good friends," and operated what could be labeled a business. N.T.

06/28/2016 at 186, 195. Mr. Cromwell was known to take orders from the Appellant. Id at 196.

Under the second factor present in Kinard, the Appellant had full knowledge about the crime.

The Appellant made the decision, after allowing A.H. to stay at his home, to return A.H. to the




                                                 21
hotel with Cromwell under the assumption she would begin working again. In fact, Cromwell

looked to the Appellant to make a decision on how to handle the situation after discovering that

A.H. was a minor.

       The basic elements for conviction of Criminal Conspiracy under 18 Pa.C.S.A. § 903

require a demonstration that two or more persons: (1) entered into an agreement to commit or aid

in a criminal act with another person or persons; (2) with a shared criminal intent; and that (3) an

overt act was done in furtherance of the conspiracy. The Commonwealth proved the existence of

an agreement beyond a reasonable doubt. The Commonwealth had one witness, M.S., present

when such an agreement was made. However, inferences to the Appellant's agreement to

commit the criminal act may also be drawn from the Appellant's presence at the hotel, his

presence when recruiting victims to be trafficked and his position as the head of the organization.

Next, the Commonwealth demonstrated a shared criminal intent when the Appellant, with Elton

Cromwell, picked up A.H. from his family home and brought her back to the hotel to continue

her work in prostitution. The shared criminal intent may also be inferred from the distribution of

narcotics that the Appellant picked up for use by other victims that the Appellant claims does not

work for him. Finally, the overt act done in furtherance of the conspiracy was completed when

the Appellant picked up A.H. for the first time and recruited her for prostitution; or alternatively,

the overt act can be inferred from when he brought A.H. back to the hotel for the express purpose

of continuing her work in prostitution. There existed a network designed and operated by the

Appellant that included drivers for transporting A.H., and other trafficking victims, to other

locations to meet customers for sexual services. Within the network and organization headed by

the Appellant, there were individuals assigned to collect money from the trafficking victims after

"dates" and for the distribution of narcotics. A.H. was exposed to - and worked within the




                                                 22
conspiracy headed by the Appellant - the drivers, the individuals who collected her money, gave

her narcotics, provided her cellular phones, and provided money for A.H. to post advertisements.

       Here, the entire record more than adequately supports a finding that the evidence was

sufficient at trial to sustain a conviction for conspiracy to traffic a minor. It would be orthogonal

to logic and reason to find the Appellant was somehow insulated or unaware of the victim's

minority status. After a brief respite at his home, A.H. was returned to the hotel to continue the

work for which she was recruited. Therefore, the Commonwealth presented sufficient evidence

to prove each required element of Criminal Conspiracy beyond a reasonable doubt.

       d. Sexual Exploitation of Children

       The Appellant next contends the evidence presented at trial was insufficient to sustain a

conviction for sexual exploitation of children. The crime of Sexual Exploitation of Children is

defined in the Crimes Code as:

               § 6320. Sexual Exploitation of Children.

                       (a) Offense Defined - A person commits the offense of sexual
                       exploitation of children if he procures for another person a child
                       under 18 years of age for the purpose of sexual exploitation.

                       (c) Definitions -As used in this section, the following words and
                       phrases shall have the meanings given to them in this subsection:
                               "Procure." To obtain or make available for sexual
                               exploitation.
                               "Sexual Exploitation." Actual or simulated sexual activity
                               or nudity arranged for the purpose of sexual stimulation or
                               gratification of any person.

18 Pa.C.S.A. § 6320(a)(c). Therefore, the Commonwealth must prove that a defendant: (1)

obtained or made available a person under 18 years of age; (2) for the purpose of any actual or

simulated sexual activity for the purpose of sexual stimulation or gratification of any person.




                                                  23
       Here, there is sufficient evidence in the record to support the Appellant's conviction for

sexual exploitation of children. The first night that the Appellant and Cromwell encountered

A.H., a person under 18 years of age, they "told [A.H.] that they would post an ad for me and

that I could work for them to stay there." N.T. 6/28/2016 at 159. A.H. further clarified and stated

that the advertisements would be posted on Craigslist for erotic services. Id. A.H. defined erotic

services as having sexual intercourse with customers in exchange for money. Id. These Craigslist

and Backpage advertisements were posted multiple times per day with photographs of A.H. and

included a phone number for customers to contact A.H. for her sexual services. Id at 161. M.S.

testified that she knew A.H., a minor, was performing sex acts for money. N.T. 6/28/2016 at

133-34. M.S. further testified that she witnessed A.H. giving the money earned from these sex

acts to Cromwell. Id at 134. There was testimony that Cromwell may have turned this money

over to the Appellant. Id at 167.

        Further, there is more than adequate testimony to support the Appellant's conviction for

sexual exploitation of children corresponding to his actions after finding out A.H.' s true age.

The Appellant told A.H. to "pack up [her] stuff and [the Appellant] was going to let [A.H.] stay

at his wife's house for a couple days." N.T. 06/28/2016 at 182. After allowing a short number of

days to pass, A.H. was picked up from the residence and driven back to a hotel by both

Cromwell and the Appellant. Id at 184. A.H. returned to the hotel and continued to post

advertisements online in soliciting customers to have sexual intercourse in exchange for

currency. N.T. 6/29/2016 at 22. The Appellant did not tell A.H. that he wanted nothing to do

with an underage prostitute, did not tell A.H. that she should return home, and did not try to

contact A.H. 's parents. Id at 195. The conclusion that is drawn from these actions is that the

Appellant had knowledge that A.H. was soliciting customers for sexual services in the hotel prior




                                                 24
to her stay at his home, and that without any intervention such conduct would continue after her

return to the same hotel.

       The Appellant made a minor available through posting her photograph in online

advertisements with a phone number included through which customers contacted her. There

may also be argument made that the Appellant made A.H. available for sexual exploitation

through the rental of hotel rooms for A.H. to complete sexual acts with customers. A.H. was

procured or made available "for another person" within the meaning of§ 6320 because the

online advertisements were directed towards any person who came upon A.H.'s advertisement

on Craigslist or Backpage. There can be little dispute that the advertisements were for the

purpose of "sexual exploitation" within the meaning of the statute. Again, sexual exploitation is

defined as actual or simulated sexual activity for the sexual stimulation or gratification of another

person. 18 Pa.C.S.A. § 6320(c). A.H. explicitly stated that the purpose of the advertisements was

to solicit customers for sexual intercourse in exchange for money. N.T. 6/28/2016 at 159. These

other persons contacted A.H. and subsequently had sexual intercourse with her. Therefore, the

evidence is sufficient to sustain the Appellant's conviction for sexual exploitation of children.

       e. Criminal Use of a Communication Facility

       In his fourth point of appeal concerning the sufficiency of the evidence, the Appellant

contends the evidence was insufficient to sustain a conviction for criminal use of a

communication facility. In addressing the Appellant's conviction of criminal use of a

communication facility, the crime is defined in relevant part as follows:

       A person commits a felony of the third degree if that person uses a
       communication facility to commit, cause or facilitate the commission or the
       attempt thereof of any crime which constitutes a felony under this title []. Every
       instance where the communication facility is utilized constitutes a separate
       offense under this section.




                                                 25
18 Pa.C.S.A. § 7512(a). A "communication facility" includes both a computer connected to the

internet and telephones. 18 Pa.C.S.A. § 7512(c). Thus, to sustain a conviction under 18

Pa.C.S.A. § 7512, the Commonwealth must prove that a defendant intentionally, knowingly, or

recklessly used a communication facility, and that, in doing so, the defendant intentionally,

knowingly, or recklessly facilitated the commission or attempted commission of the underlying

felony. See Commonwealth v. Moss, 852 A.2d 374, 381 (Pa. Super. 2004). Here, the Appellant

testified during trial and admitted to several underlying felonies that would provide sufficient

evidence to find the Appellant used a communication facility to facilitate the commission of an

underlying felony. The trial court will discuss the Appellant's use of a communication facility as

it relates to his conviction for the felony § 5902(b )(1) prostitution charge.

       Here, there was extensive testimony from multiple witnesses, including the Appellant, at

trial that inculpated the Appellant in the use of an internet connected computer and telephones to

facilitate prostitution. One victim, M.S., testified that the Appellant took explicit photographs of

her and posted her pictures on Craigslist, one prominent website used to draw customers, in

advertisements to "get the phone calls." N.T. 6/28/2016 at 61. M.S. further testified that the

Appellant is the person responsible for taking pictures, creating the advertisements, placing

M. S. 's telephone number in the Craigslist advertisement to draw customers and making sure that

M.S. answered these phone calls for potential dates. Id at 68.

        In the next instance, another victim, T.W., testified to her experience with the Appellant

and his facilitation of prostitution through a communication facility. T.W. explained that she was

given a prepaid cellular phone by the Appellant and this phone number was placed into Craigslist

advertisements by the Appellant for the purpose of organizing "dates" for T. W. N.T. 6/29/2016

at 12. The victim, T. W., also testified that the Appellant "took photos of [T.W.] and then put




                                                  26
them up [on Craigslist]." Id. The photographs that the Appellant took of T.W. at the Roosevelt

Inn for the Craigslist advertisement were clearly for the purpose of drawing customers for sexual

encounters as T. W. was "bent over the bed, and, like [her] backside towards the photos where

[T.W.] was poking [her] butt out and leaning against the door." Id at 14. Thus, a second witness

testified that the Appellant took explicit photographs of T.W. and was responsible for posting

advertisements on Craigslist, embedded with the phone number for the prepaid phone provided

by the Appellant, for the purpose of securing customers for T.W.

       The third instance of the Appellant facilitating the commission of a felony, promoting

prostitution, through a communication facility comes, once again, from the Appellant himself.

The Appellant does not deny that victims M.S. and T.W. worked for him as prostitutes. N.T.

6/28/2016 at I 66. The Appellant admits that he would direct the victims under his employment

to post advertisements to websites soliciting customers; especially in cases where the girls may

owe money to him. Id at I 72. The Appellant also admits during his testimony that he took

pictures of girls for the purpose of posting the picture on Craigslist and Backpage. Id at 200.

Therefore, the Appellant admits to taking the photographs knowing that these photos would be

used to solicit customers.

       The elements for criminal use of a communication facility require the Commonwealth to

prove the defendant used a communication facility to facilitate the commission of the underlying

felony. Here, there was direct testimony from witnesses who confirmed that the Appellant was

the person responsible for taking their pictures and using the provocative photographs in

advertisements to seek customers for his escort service. Even under the defense theory that the

Appellant himself did not post the advertisements, a theory which the trial court does not find

credible, he still made laptops and cellular phones available to the girls to post advertisements for




                                                 27
their services. N.T. 6/29/2016 at 12, 171. There exists little doubt, clarified from the Appellant's

own testimony, that the Appellant promoted prostitution. For instance, defense counsel concedes

in closing that the defense has no argument to the felony prostitution charge. Id at 218.

Additionally, defense counsel stated that there is no argument against the criminal use of

communication facility with prostitution as the underlying felony. Id. Accordingly, there was

sufficient evidence presented at trial that the Appellant facilitated the commission of a felony

through a communication facility. Therefore, the trial court did not err in finding sufficient

evidence was presented at trial to prove the elements of criminal use of a communication facility

beyond a reasonable doubt.


       f.   Promoting Prostitution - Own House of Prostitution

       The Appellant, in his fifth point of appeal contests the sufficiency of the evidence for his

conviction of Promoting Prostitution - Owning a House of Prostitution. In relevant part, the

crime of promoting prostitution in the Crimes Code is defined as:

       b) Promoting prostitution.-- A person who knowingly promotes prostitution of
       another commits a misdemeanor or felony as provided in subsection (c) of this
       section. The following acts shall, without limitation of the foregoing, constitute
       promoting prostitution:
               (1) owning, controlling, managing, supervising or otherwise keeping,
               alone or in association with others, a house of prostitution or a prostitution
               business;

18 Pa.C.S.A. § 5902(b)( l ). Regarding the elements of the crime of promoting prostitution, the

Superior Court has stated that to sustain a conviction of promoting prostitution, the

Commonwealth must prove beyond a reasonable doubt: ( 1) the existence of a prostitution

business; and (2) that the accused actively participated in the "running, control, supervision, or

keeping of the prostitution business." See Commonwealth v. Dobrinoff, 784 A.2d 145, 147·148

(Pa. Super. 2001). Prostitution is defined as "sexual relations for hire." Dobrinoff, 784 A.2d 148.



                                                 28
Furthermore, the appellate courts have found that a "business" is "a commercial activity engaged

in for gain." Commonwealth v. Potts, 460 A.2d 1127, 1135 (Pa. Super. 1983) ( defendant who

agreed to engage in sexual activity and accepted an advance payment of $140 was engaged in

prostitution as a business). Additionally, ownership and control of the building are not essential

to a conviction; only the use of the building for the purpose of prostitution is required.

Commonwealth v. Michaelangelo, 5 Pa. D. & C.2d 92, 94 (Pa. Beaver C. 1955).

        Here, there was sufficient evidence to support the conviction of promoting prostitution

beyond a reasonable doubt. The first element of the offense requires the existence of a

prostitution business. The Appellant states that he was a pimp. N.T. 6/29/2016 at 166. He admits

that he had upwards of eight women working for him as prostitutes. Id at 189. The Appellant

admits that T.W. and M.S. worked as prostitutes for him. Id at 166. Two victims, M.S. and T.W.,

testified that they worked for the Appellant as prostitutes. This represents, for all intents and

purposes, the existence of a prostitution business.

       The second element of the offense requires that the Commonwealth prove that the

Appellant participated in the "running, control, supervision, or keeping of the prostitution

business." T.W. testified that the Appellant placed the advertisements online, took photos to

place in the advertisements, gave her telephones to receive phone calls from customers, collected

money from the victims after their "dates," and was in charge of the group including Eddie

Mendez and Elton Cromwell. Id at 11, 13, 19, 32. M.S. testified that the first night she met the

Appellant that she was told by the Appellant that she could work for him as a prostitute. N.T.

6/28/2016 at 57. M.S. testified that there were at least six girls working for the Appellant, that

M.S. gave the money to the Appellant after each date and that he brought in additional persons to

help expand the number of girls working for him Id at 65, 67, 73.




                                                  29
       Given that the Appellant himself admits that he ran a prostitution business and was a

pimp, it would appear logical to conclude that there existed a prostitution business and that the

Appellant was involved in the management of the prostitution business. The testimony from

victims M.S. and T.W. only serve as further evidence that the Appellant formed the prostitution

ring and actively participated in the management of the business. Therefore, there was sufficient

evidence presented at trial to support the Appellant's conviction for promoting prostitution

beyond a reasonable doubt.

       g. Corruption of Minors

       The Appellant asserts that the evidence presented by the Commonwealth at trial was

insufficient to prove the necessary elements for conviction of Corruption of Minors beyond a

reasonable doubt. The Appellant was convicted of Corruption of Minors defined in the Crimes

Code as:

       § 6301. Corruption of Minors

       (a) Offense Defined.-
       (1) (i) Except as provided in subparagraph (ii), whoever, being of the age of 18
       years and upwards, by any act corrupts or tends to corrupt the morals of any
       minor less than 18 years of age, or who aids, abets, entices or encourages any
       such minor in the commission of any crime, or who knowingly assists or
       encourages such minor in violating his or her parole or any order of court,
       commits a misdemeanor of the first degree.

18 Pa.C.S.A. § 6301. The Pennsylvania Superior Court in Commonwealth v. Leatherby, 116

A.3d 73, 82 (Pa. Super. 2015), expounded on the definition of the corruption of minors, holding,

"[actions that] would offend the common, sense of the community and the sense of decency,

propriety and morality, which most people entertain," are those which shall be considered

corrupting a minor. Commonwealth v. Pankraz, 554 A.2d 974, 977 (Pa. Super. 1989),

quoting Commonwealth v. Randall, 133 A.2d 276 (Pa. Super. 1957).




                                                 30
       Here, the Appellant was charged and convicted under§ 630l(a)(l)(i). The first part of

subsection ( a)( 1 )(i) requires the defendant to perform any act "that "corrupts or tends to corrupt

the morals of any minor less than 18 years of age." 18 Pa.C.S.A. § 6301(a)(l)(i). The

requirement under § 6301 ( a)(l )(i) requires only the performance of any single act that corrupts

or tends to corrupt a minor, and does not require more than a single act for conviction under this

subsection. See Commonwealth v. Kelly, 102 A.3d 1025, 1033 (Pa. Super. 2014). The Appellant

recruited the minor, A.H., for the purpose of engaging in prostitution. There was evidence

presented at trial that the Appellant and Cromwell, while operating a vehicle, approached A.H.

on Kensington Avenue and asked her to get into their car. N.T. 6/28/2016 at 147. A.H. was asked

which drugs she used and upon informing the two that she used cocaine, she got into the car was

transported to the Ramada Inn on Roosevelt Boulevard. Id at 148. The Appellant and Cromwell,

after telling A.H. they had a place for her to stay, took her to a room filled with multiple girls

where A.H. "realized what they had going on there" and the girls were "prostituting." Id at 150-

51. A.H. then testified that the Appellant informed her that they would post online

advertisements for A.H. so that she could exchange sexual intercourse with customers for

money. Id at 159. A.H. then testified that she performed 10 to 15 "dates" per day exchanging

money for sexual intercourse. Id at 168. A.H. further testified that if she did not feel like doing a

"date" on a certain day, she could not refuse and knew there would be consequences for such a

refusal. Id at 171. Therefore, the Appellant recruited A.H. for the purpose of prostitution and

required her to perform sexual acts in exchange for money.

        The trial court found that A.H. worked as a prostitute for the Appellant and his

organization while under the age of 18. Forcing a child to work as a prostitute "would offend the

common sense of the community and the sense of decency, propriety and morality, which most




                                                  31
people entertain." Commonwealth v. Pankraz, 554 A.2d 974, 977 (Pa. Super. I 989). The trial

court found there was sufficient evidence that the Appellant did traffic the minor, A.H.

Accordingly, there was sufficient evidence to conclude that exposure to such a lifestyle would

tend to corrupt a minor. Therefore, there was sufficient evidence to convict the Appellant of

Corruption of a Minor.


       h. Simple Assault

       The Appellant next contends that the evidence was insufficient to sustain his conviction

for simple assault. Pursuant to 18 Pa.C.S.A. § 2701, a person "is guilty of assault ifhe: (1)

attempts to cause or intentionally, knowingly, or recklessly causes bodily injury to another." I 8

Pa.C.S.A. § 270l(a). Bodily injury is defined as "[i]mpairment of physical condition or

substantial pain." 18 Pa. C.S .A. § 230 I. A person acts intentionally with respect to a material

element of an offense when "it is his conscious object to engage in conduct of that nature or to

cause such a result." 18 Pa.C.S.A. § 302(b)(l)(i). As intent is a subjective frame of mind, it "is of

necessity difficult of direct proof." See Commonwealth v. Matthews, 870 A.2d 924, 929 (Pa.

2005). Intent can be proven by "direct or circumstantial evidence; it may inferred from acts or

conduct or from the attendant circumstances." Id.

       Here, the evidence is more than sufficient to sustain the Appellant's conviction for

Simple Assault. It was well within the province of the factfinder to conclude the Appellant

intended to cause bodily injury to the victim. The victim, M.S., testified at length about the

multiple times that she was beaten at the hands of the Appellant. M.S. testified that on one

occasion, on her birthday, the Appellant found the victim after she had not returned to her room

and took her into the bathroom and punch the "shit out of me in my rib or like whatever ... Like,

I got beat up." N.T. 06/28/2016 at 83-84. The victim testified at length about receiving "punches



                                                  32
to the ribs" called "ribshots," from the Appellant and received "ribshots" on the evening of her

birthday. Id. M.S. then testified to another occasion after trying to leave the Appellant where she

was beat up by "G" and it was extremely painful. Id at 91. In perhaps the most chilling episode,

M.S. testified that she was attacked by the Appellant and three other persons in a room at the

Roosevelt Inn in Philadelphia so severely that she suffered blows to the head, broken ribs,

labored breathing, and severe bruising. Id at 92-94. The response by the Appellant and his

cohorts was to supply M.S. with heroin and have her perform four "dates." Id at 95. Another

victim, A.H., testified to being in a hotel room directly above M.S. and the Appellant and hearing

through the floor M.S. scream as the Appellant assaulted her. Id at 174-75.

       The Appellant testified in his own defense and stated during cross-examination that "I

smacked [M.S.]," and that he smacked her a "couple of times" with an open hand and with

enough force to give the victim a black eye. N.T. 06/29/2016 at 177-78, 180. There is little room

for doubt that the Appellant intended to cause substantial pain to the victim through his action of

striking M.S. in the face and upper torso. During closing argument, defense counsel stated to the

simple assault charge that the defense had "no argument." Id at 219. The testimony of victims,

the admission by the Appellant of assaulting M.S. and all other relevant factors lead to a

conclusion that the evidence is beyond sufficient to prove beyond a reasonable doubt that the

Appellant is guilty of simple assault.

       i.   Trafficking of Persons

       Next, the Appellant argues that the Commonwealth's evidence was insufficient to prove

the elements of Counts Fifteen and Sixteen, Trafficking of Persons. The trial court first notes that

the Appellant was convicted under the previous Pennsylvania human trafficking statute. The

Appellant was convicted of two separate counts under this statute. The first conviction is a first




                                                 33
degree felony under§ 3002(b) because one victim was under age 18. The second conviction is a

second degree felony because the victim was not a minor. The former 18 Pa.C.S.A. § 3002

defined trafficking of persons as:

               § 3002. Trafficking of persons.

               (a) Offense defined.-- A person commits an offense if the person
               knowingly traffics or knowingly attempts to traffic another person,
               knowing that the other person will be subjected to forced labor or
               services.
               (b) Grading.>- An offense under subsection (a) shall be graded a felony of
               the second degree unless the other person suffers bodily injury or the other
               person is an individual under 18 years of age, in which case it shall be
               graded as a felony of the first degree.

18 Pa.C.S.A. § 3002. Under this Section, traffic is defined as "recruits, entices, harbors,

transports or provides or obtains by any means." 18 Pa.C.S.A § 3001. Additionally, under this

Section, forced labor has been defined as:

               Labor or services that are performed or provided by another person which
               are obtained or maintained when a person:
                       (1) attempts to cause, causes or by threat of physical menace puts
                       another person in fear of bodily injury;
                       (2) physically restrains or threatens to physically restrain another
                       person unlawfully;
                       (3) abuses or threatens to abuse the law or legal process;
                       (4) possesses except as required by Federal immigration law or
                       regulation, destroys, conceals, removes or confiscates any actual or
                       purported passport or other immigration document of another
                       person, or any other actual or purported government identification
                       document of another person;
                       (5) engages in criminal coercion of another person.

18 Pa.C.S.A. § 3001. Therefore, for conviction, the Crimes Code requires the Commonwealth to

prove: (1) that the Appellant "did traffic or knowingly attempt to traffic another person;" and (2)

that the Appellant "knew that the other person would be subjected to forced labor or services."

       The trial court first heard extensive testimony from an expert witness, Detective Derrick

Stigerts, a member of the FBI Crimes Against Children Task Force. The expert witness cast



                                                 34
considerable light upon the methods employed by traffickers to recruit and maintain control over

vulnerable girls for the singular purpose of employing the victims as sex workers. Detective

Stigerts stated that traffickers will recruit victims, and often minors, from "places where

runaways are in an attempt to recruit them." N.T. 6/28/2016 at 31. The recruiting starts with the

the traffickers "talking to the girls and trying to find out what the vulnerabilities are of the

women and girls. And by vulnerabilities, I mean anything from they're runaways, they don't

have a place to stay, to they don't have any family structure." Id. After the trafficker has

identified the vulnerability, the trafficker "preys[s] on the vulnerabilities. They provide those

things for the victim for the victims that they're actually recruiting." Id. The testimony from

Detective Stigerts provided a frame of reference for the behavior that is commonplace among

human traffickers and is conduct that matches that of the Appellant.

            1. Minor Victim - A.H.

       The Appellant contends that there was insufficient evidence presented by the

Commonwealth at trial to sustain the conviction for Trafficking of Persons - Minor. The trial

court disagrees. A thorough review of the record establishes that sufficient evidence was

presented to meet the necessary thresholds to sustain the Appellant's conviction.

               a. Element One - Did Knowingly Traffic

       The first element in trafficking of persons requires the Commonwealth to prove beyond a

reasonable doubt that the defendant did knowingly or attempted to traffic another person. By

definition, a person traffics another when a person recruits, entices, harbors or transports another.

Here, the Appellant and Cromwell, while operating a vehicle, approached A.H. on Kensington

Avenue and asked her to get into their car. N.T. 6/28/2016 at 147. A.H. was asked which drugs

she used and upon informing the two that she used cocaine, she got into the car and was




                                                  35
transported to the Ramada Inn on Roosevelt Boulevard. Id at 148. The Appellant and Cromwell,

after telling A.H. they had a place for her to stay, took her into a room filled with multiple girls

where A.H. "realized what they had going on there" and the girls were "prostituting." Id at 150-

51. Thus, the first element required for proving trafficking is sufficiently proven through the

Appellant's recruitment and enticing of A.H. through offering her narcotics, offering her a place

to stay knowing that she was homeless and would accept his offer. Likewise, the Appellant

further trafficked A.H. because he transported A.H. initially to the Ramada Inn for the explicit

purpose of A.H. becoming a prostitute.

       The second instance in which �he record sufficiently demonstrates the Appellant

trafficked A.H. within the scope of this Section comes through his conduct after the discovery of

her minor status. In that instance, the Appellant told A.H. to "pack up [her] stuff and [the

Appellant] was going to let [A.H.] stay at his wife's house for a couple days." N.T. 06/28/2016 at

182. After a few days at the Appellant's home, A.H. was picked up from the residence and

driven back to a hotel by both Cromwell and the Appellant. N.T. 06/28/2016 at 184. At that time,

the Appellant did not tell A.H. to stop performing work as a prostitute. Id at 195. The Appellant

did not attempt to contact A.H. 's parents or otherwise intervene. The only likely conclusion to be

drawn from the Appellant transporting A.H. back to a hotel, after she had spent the several

previous months living and working as a prostitute in hotels, is that A.H. would continue to

support herself by means of prostitution for Cromwell and the Appellant. Therefore, the

Appellant transported - and trafficked - A.H. from his home on Tackawanna Street in

Philadelphia to a motel for the purpose of being subjected to forced labor.

               b, Element Two -Trafficked Knowing Other Person Would Be Subjected to
                   Forced Labor




                                                  36
       The second element in trafficking of persons requires the Commonwealth to prove

beyond a reasonable doubt that the defendant trafficked the person knowing the other person

would be subject to forced labor. Forced labor, in relevant part here, is defined as labor or

services that are performed or provided by another person which are obtained or maintained

when a person: ( 1) attempts to cause, causes or by threat of physical menace puts another person

in fear of bodily injury. 18 Pa.C.S.A. § 3001. The trial court will first address A.H.'s fear of the

Appellant and the result this had in her conduct and forced labor. As a secondary matter, given

the Appellant was convicted of conspiracy to traffic persons, and his co-conspirator Elton

Cromwell pled guilty to the charge, the trial court will address the second element within a frame

of one conspirator's conduct in furtherance of the conspiracy being attributable to co-

conspirators. Under either theory, there is sufficient evidence to prove beyond a reasonable doubt

that the Appellant trafficked A.H. knowing she would be subject to forced labor.

       Forced labor results when a person attempts to cause, causes or threatens physical harm

to another person to obtain or maintain services from that other person. One of the hallmarks of

forced labor under§ 3002 is whether the fear of physical harm induces the service. The service

she was forced to perform included sexual intercourse for money, also called "dates." A date is

the actual act of prostitution between the customer and the prostitute. N.T. 6/28/2016 at 26. A.H.

testified at trial that she was "afraid" of the Appellant because he was more intimidating than

Cromwell or the others because "he was more violent towards the girls that worked for him." Id

at 180. Under this logic, if A.H. did work for the Appellant, then he would not be violent towards

her nor would she have reason to fear violence from the Appellant. A.H. stated that she saw the

Appellant at the hotel "every day, every couple of days." Id at 173. During this time, A.H.

testified that she was witness to the Appellant's acts of violence towards the other girls on




                                                  37
numerous occasions. Id. One such incident that A.H. heard was the beating of one victim, M.S.,

through the ceiling of her hotel room who was in the room directly above with the Appellant.

A.H. heard screaming from M.S. and an elevated voice from the Appellant and later saw M.S.

being helped walking to a car by several men. Id at 176. A.H. testified that she was the subject of

violence at the hands of Elton Cromwell, an individual who worked as a "puppet" for the

Appellant. N.T. 6/28/2016 at 180; N.T. 6/29/2016 at 19-20. A.H. further testified that if she did

not feel like doing a "date" on a certain day, she could not refuse and knew there would be

consequences for such a refusal. Id at 171. The fact A.H. could not refuse a "date" only further

illustrates that she felt compelled, or forced, to perform labor within the meaning of the statute.

Therefore, there was sufficient evidence presented at trial to prove that the Appellant personally,

and as a co-conspirator, trafficked a minor person.

           2. Adult Victim - M.S.

       The Appellant next contends that there was insufficient evidence presented at trial to

prove his guilt beyond a reasonable doubt for Trafficking of Persons. For reasons that follow,

there was more than sufficient evidence presented to demonstrate that the Appellant did

knowingly traffic a person and trafficked such person knowing the victim, M.S., would be

subjected to forced labor.

               a. Element One - Did Knowingly Traffic

       The first element in trafficking of persons requires the Commonwealth to prove beyond a

reasonable doubt that the defendant did knowingly or attempted to traffic another person. By

definition, a person traffics another when a person recruits, entices, harbors or transports another.

Here, there was sufficient evidence presented at trial to demonstrate the Appellant did knowingly

traffic the adult victim, M.S., within the meaning of the statute. The first method through which




                                                 38
he trafficked the adult victim, M.S., was through his enticement of controlled substances. M.S.

testified that during a Greyhound bus trip from Pittsburgh to Philadelphia she encountered a girl

named "Star" who told her that she should come with her because M. S.' s destination was unsafe,

according to an assessment by Star. N.T. 6/28/2016 at 54-55. Star brought M.S. to a row-home in

Philadelphia that was occupied by five or six other girls and the Appellant. Id at 56-57. M.S.

flatly told The Appellant that she was addicted to crack cocaine. Id at 59. It was during this first

encounter with the Appellant that he provided her free crack cocaine and offered her the

opportunity to work for him doing "dates" and have a constant supply for controlled substances.

Id at 57-59, 62. The Appellant recruited M.S. to provide sexual services through the internet,

enticed her with the promise of drugs and harbored M.S. by paying for hotel rooms in which

M.S. would stay during her employment with the Appellant. The Appellant preyed upon the

vulnerability of a young woman's drug addiction for his financial interest and treated her

accordingly.

       The second manner in which the Appellant trafficked a person within the statutory

meaning of the first element required for conviction is through the Appellant's passage of M.S.

to his brother, Jason Guerra. Under this Section, trafficking of a person includes "providing" any

person to another person for the purpose of forced labor. 18 Pa.C.S.A. § 3001. The victim, M.S.,

testified at trial that Jason Guerra was "having problems like where he was living and, like

needed help, and that was the solution." N.T. 6/28/2016 at 89. M.S. testified that the Appellant

essentially stated to his brother that Jason should "come up here [Philadelphia] and I'll show you

how to do this and like, you can get some money." Id. M.S. further testified that her

understanding of why she was going with Jason Guerra was simply to make money for Jason




                                                 39
Guerra. Id. The Appellant had every intention of teaching his brother, Jason, how to make money

through prostituting vulnerable women, and his first victim was M.S.

               b. Element Two - Trafficked Knowing Other Person Would Be Subjected to
                  Forced Labor

       The second element the Commonwealth is required to prove to support a conviction for

Trafficking of Persons is that a defendant trafficked a person knowing the other person would be

subject to forced labor. Forced labor results when a person attempts to cause, causes or threatens

physical harm to another person to obtain or maintain services from that other person. One of the

hallmarks of forced labor under § 3002 is whether the fear of physical harm induces the service.

18 Pa.C.S.A. § 3001. At trial, there was more than sufficient evidence to conclude beyond a

reasonable doubt that the Appellant trafficked victim M.S. with the knowledge that she would be

subject to forced labor; with much of that forced labor originating from the Appellant himself.

       The record is littered with instances in which M.S. was subject to forced labor. As an

initial matter, the trial court is swayed by the testimony given by M.S. regarding the violence she

endured at the hands of the Appellant. M.S. testified that she was the victim of a beating by four

persons - led by the Appellant - that saw her suffer broken ribs. N.T. 6/28/2016 at 94. After

asking members of the group to be brought to a hospital for medical attention, M.S. was

informed she "had to do four dates before anything." Id. The victim, after having just been

beaten by a group of four individuals, is forced to perform sexual services with four customers

before being granted the ability to seek medical help. M.S. described another occasion during

which she was chased through a hotel room by the Appellant wielding an extension cord and

when caught she was forcibly anally raped by the Appellant. Id at 86-87. On yet another

occasion, M.S. testified that after the Appellant found her in a hotel hallway, after not being able

to locate her because she was hiding, began beating her in one hotel room and proceeded to a



                                                 40
second hotel room where she was beaten in that room's bathroom. Id at 81-83. There appears to

be no shortage of conduct by the Appellant that would qualify as actual bodily injury required

under the definition of forced labor.

       However, the trial court also notes the inability of M.S. to freely leave the Appellant.

M.S. testified directly that she did not think she could leave him. N.T. 6/28/2016 at 88. On one

particular occasion, M.S. recounted how she had attempted to leave the Appellant and went to

"another room ... farther down on Roosevelt Boulevard ... And like, he came and [the

Appellant] came and got me and I got beat up." Id at 90. M.S. testified that she often received

ribshots - punches to the upper torso area - from the Appellant to maintain compliance with his

wishes. Id at 84. The reason that M.S. cites for these "ribshots" is that she "may or may not have

like disappeared or like tried to leave and like go to another hotel or something." Id. M.S. was in

constant fear that the Appellant would come and find her during the times she attempted to leave.

Id. The trial court believes the fear M.S. experienced, along with her various failed efforts to

leave, qualify as forced labor. Therefore, the evidence submitted at trial was more than sufficient

to prove the required elements of Trafficking of Persons beyond a reasonable doubt.

           3. Adult Victim -T.W.

       The Appellant contends that there was insufficient evidence presented at trial to prove his

guilt beyond a reasonable doubt for Trafficking of Persons. The trial court has addressed the

sufficiency of the evidence for one adult victim, M.S. However, in an abundance of caution, the

trial court will also address the Trafficking of Persons claim at it relates to a second adult victim

that testified at trial, T.W. For reasons that follow, there was more than sufficient evidence

presented to demonstrate that the Appellant did knowingly traffic T. W. and trafficked such

person knowing the victim, T.W., would be subjected to forced labor.




                                                 41
               a. Element One - Did Knowingly Traffic

       The first element in trafficking of persons requires the Commonwealth to prove beyond a

reasonable doubt that the defendant did knowingly or attempted to traffic another person. By

definition, a person traffics another when a person recruits, entices, harbors or transports another.

Here, there was sufficient evidence presented at trial to demonstrate the Appellant did knowingly

traffic the adult victim, T.W., within the meaning of the statute. T.W. testified that in June, 2008

she ran into Eddie Mendez at a Target in the City of Philadelphia, at which time Mendez invited

T.W. to get into his car and visit a hotel with him. N.T. 6/29/2016 at 6-7. On the way to the hotel,

Mendez stopped the car and picked up the Appellant who both traveled with T. W. to the

Roosevelt Inn on the Roosevelt Boulevard. Id at 8. Upon entering the hotel room, T.W. saw

other girls in the room and was almost immediately propositioned to begin prostituting. Id. the

Appellant personally informed T.W. about the prices she was to charge for her services and that

T.W. was to "check in with either [the Appellant] or Eddie" each time a customer arrived and

left. Id at 10. The Appellant gave T. W. a phone to receive calls for sexual services - from

Craigslist - and stated that the Appellant posted the advertisements on Craigslist for her. Id at 12,

14. T. W. further testified that the Appellant would pay for hotel rooms and stay in the hotel

rooms with the victims. Id at 15.

       The second method in which T.W. was trafficked was, similar to M.S., through her

eventual transfer by the Appellant to work for Jason Guerra. T. W. testified that although she was

not present for the conversation between the Appellant and Jason Guerra, some arrangement had

been made at the hotel by the airport that provided for her transfer to Jason Guerra. Id at 23. This

testimony is consistent with the version provided by M.S. during her testimony about M.S.'s own

transfer to Jason Guerra. The instructions that T.W. received from Jason Guerra were duplicative




                                                 42
of those by the Appellant: that "the same rules that apply with [the Appellant] apply with me." Id

at 25. These rules would include how much to charge customers for sexual services, how to

handle money and the requirement to check in with Jason Guerra. Therefore, T.W., was

recruited, enticed and transferred within the meaning of "trafficked" to satisfy the first element

beyond a reasonable doubt.

               b. Element Two -Trafficked Knowing Other Person Would Be Subjected to
                  Forced Labor
       The second element the Commonwealth is required to prove to support a conviction for

Trafficking of Persons is that a defendant trafficked a person knowing the other person would be

subject to forced labor. Forced labor results when a person attempts to cause, causes or threatens

physical harm to another person to obtain or maintain services from that other person. One of the

hallmarks of forced labor under § 3002 is whether the fear of physical harm induces the service.

18 Pa.C.S.A. § 3001. At trial, there was more than sufficient evidence to conclude beyond a

reasonable doubt that the Appellant trafficked victim T.W. with the knowledge that she would be

subject to forced labor; with much of that forced labor originating from the Appellant himself.

       T.W. testified that on one occasion, after she had gone to work for his brother, the

Appellant severely beat her. T.W. stated that she "had [the Appellant's] handprints bruised on

the side of my face. J still have a cracked rib to this day. [The Appellant] would punch on me,

slap me, whatever he felt like doing at the time." N.T. 6/29/2016 at 28. The Appellant had

slapped T.W. with such force that "he left his fingerprints bruised to the side of [her] face." Id at

30. T.W. testified that the Appellant assaulted her on another occasion when she tried to leave

working for him. Id. T.W. had bruises that were visible around her ribs, experienced painful

breathing and had a lump visible from these assaults. Id at 29. Perhaps most tellingly, T.W.

stated that she "wasn't allowed" to seek any medical treatment for these injuries. Id. T. W. further



                                                 43
testified that Mendez and the Appellant would not allow T.W. to take days off from working. Id

at 19. T.W. also testified she was the victim of assaults from Mendez, a lower member of the

Guerra organization. Id at 28. Summarily, T.W. stated that she stayed because "you either lose

your life or stay. I'm not willing to lose my life." Id at 47. The Appellant indoctrinated into his

victims an intense fear for the consequences of leaving or non-compliance through actual and

physical harm. This fear and pattern of physical assaults more than meets the required definition

of forced labor. Therefore, there is sufficient evidence in the record to demonstrate the

Commonwealth proved the second element, that T.W. was trafficked knowing she would be

subjected to forced labor, beyond a reasonable doubt.

           4. Conclusion

        Here, the Commonwealth was required to prove two elements beyond a reasonable doubt

to secure a conviction for Trafficking of Persons: (1) that the defendant did knowingly traffic or

attempted to traffic another person; and (2) that a defendant trafficked a person knowing the

other person would be subject to forced labor. The Commonwealth brought two charges against

the Appellant for Trafficking of Persons; the first for trafficking a minor and the other for

trafficking an adult. More than sufficient evidence has been presented that the Appellant

recruited the minor, A.H., and enticed her within the meaning of "knowingly traffic" required in

the first element. The record also supports that the Appellant trafficked A.H. knowing that she

would be subjected to forced labor. The Commonwealth also presented sufficient evidence that

the Appellant trafficked both adults, M.S. and T.W., within the meaning of the statute. The

Commonwealth also presented sufficient evidence that the Appellant trafficked both M.S. and

T.W. knowing that both would be subject to forced labor. Therefore, the trial court believes that




                                                  44
sufficient evidence supports the convictions on both counts and that the Commonwealth proved

all required elements beyond a reasonable doubt.

       j. Unlawful Contact with a Minor - Sexual Abuse

       The Appellant next contends that the evidence presented at trial is insufficient to sustain

his conviction for Unlawful Contact with a Minor- Sexual Abuse in violation of 18 Pa.C.S.A. §

6318(a)(5). The offense of Unlawful Contact with a Minor is defined in the Crimes Code as:

       § 6318. Unlawful Contact with minor
       (a) Offense defined. A person commits an offense if he is intentionally in contact
       with a minor, or a law enforcement officer acting in the performance of his duties
       who has assumed the identity of a minor, for the purpose of engaging in an
       activity prohibited under any of the following, and either the person initiating the
       contact or the person being contacted is within this Commonwealth:

       (5) Sexual abuse of children as defined in section 6312 (relating to sexual abuse
       of children).

18 Pa.C.S.A. § 6318(a)(5). The grading under subsection (b) of§ 6318 provides that a violation

of subsection (a) is: (1) an offense of the same grade and degree as the most serious underlying

offense in subsection (a) for which the defendant contacted the minor; or (2) a felony of the third

degree. The underlying charge rises out of§ 6312( c) - Sexual Abuse of Children through

dissemination of photographs, videotapes, computer depictions and films. However, our

Supreme Court has held that § 6318 does not require that a defendant be convicted of the

substantive offense for which he contacted the minor, let alone be charged with it.

Commonwealth v. Reed, 9 A.3d I 138, I 146 (Pa. 2010).

       Although the Commonwealth need not prove the substantive offense, a brief discussion

of the underlying offense remains useful. The underlying charge for the Appellant was sexual

abuse of children under 18 Pa.C.S.A. § 6312(c). This subsection, in relevant part, states that:

       any person who knowingly sells, delivers, disseminates, transfers, displays, or
       exhibits to others, or who possesses for the purpose of sale, distribution, delivery,



                                                45
       transfer, display or exhibition any book, magazine, pamphlet, slide, photograph,
       film, videotape, computer depiction or other material depicting a child under the
       age of 18 years engaging in a prohibited sexual act or in the simulation of such act
       commits an offense.

18 Pa.C.S.A. § 6312( c ). Under subsection (g) of Section 6312, a prohibited sexual act is defined

as sexual intercourse as defined in section 3101, masturbation, sadism, masochism, bestiality,

fellatio, cunnilingus, lewd exhibition of the genitals or nudity if such nudity is depicted for the

purpose of sexual stimulation or gratification of any person who might view such depiction. 18

Pa.C.S.A. § 6312(g). Therefore, a conviction may result under§ 6312(c) if a person knowingly

disseminates, transfer or displays any photograph or computer depiction of a child under 18

years of age engaged in the lewd exhibition of the genitals or nudity if the nudity is depicted for

the purpose of sexual stimulation of any person who might view such depiction.

        The Appellant is charged with unlawful contact with a minor with sexual abuse of a child

as the substantive charge. Under Section 6318, a person commits an offense if he is intentionally

in contact with a minor for the purpose of engaging in the dissemination or transfer of any

photograph or computer depiction of a person under 18 years of age engaged in the lewd

exhibition of the genitals or nudity if the nudity is depicted for the purpose of sexual stimulation

of any person who might view such depiction.

        Here, the Appellant and a group of others, by way of their relationship to each other,

agreed to commit a crime, and with shared intent, committed over acts in furtherance of the

conspiracy to traffic a minor person, promote prostitution and, by the nature of their business,

had unlawful with a minor. The Appellant may be held accountable under a theory of accomplice

liability or as a co-conspirator.




                                                  46
       There was sufficient evidence in the record to support the Appellant's conviction for

unlawful contact with a minor under a theory of accomplice liability or as a co-conspirator.

Regarding accomplice liability, the Crimes Code states:

       Liability for conduct of another; complicity
       (a) General rule.-A person is guilty of an offense if it is committed by his own
       conduct or by the conduct of another person for which he is legally accountable,
       or both.
       (b) Conduct of another.-A person is legally accountable for the conduct of
       another person when:
               (1) acting with the kind of culpability that is sufficient for the commission
               of the offense, he causes an innocent or irresponsible person to engage in
               such conduct;
               (2) he is made accountable for the conduct of such other person by this
               title or by the law defining the offense; or
               (3) he is an accomplice of such other person in the commission of the
               offense.
       ( c) Accomplice defined.-A person is an accomplice of another person in the
       commission of an offense if:
               (1) with the intent of promoting or facilitating the commission of the
               offense, he:
                        (i) solicits such other person to commit it; or
                        (ii) aids or agrees or attempts to aid such other person in planning
                        or committing it; or
               (2) his conduct is expressly declared by law to establish his complicity.
       (d) Culpability of accomplice.-When causing a particular result is an element of
       an offense, an accomplice in the conduct causing such result is an accomplice in
       the commission of that offense, if he acts with the kind of culpability, if any, with
       respect to that result that is sufficient for the commission of the offense.

18 Pa.C.S.A. § 306. The evidence in this case, viewed in a light most favorable to the

Commonwealth as the verdict-winner, demonstrates the Appellant's active participation in the

contacting and recruitment of A.H., aiding and agreeing to aid Elton Cromwell in posting

advertisements of A.H. to solicit customers. The Appellant aided in the commission of the

offense through providing computers, transportation, and hotel rooms that permitted Cromwell to

commit the offense.




                                                47
       The Appellant is also liable as a co-conspirator. Accomplice liability and conspiracy are

not one and the same crime. Commonwealth v. McClendon, 874 A.2d 1223, 1229 (Pa. Super.

2005). Conspiracy requires proof of an additional factor which accomplice liability does not: the

existence of an agreement. Commonwealth v. Murphy, 795 A.2d 1025 (Pa. Super. 2002). To

sustain a conviction for criminal conspiracy, the Commonwealth must establish that: (1) the

defendant entered into an agreement to commit or aid in an unlawful act with another person or

persons; (2) he did so with a shared criminal intent; and (3) an overt act was done in furtherance

of the conspiracy. Commonwealth v. Devine, 26 A.3d 1139, 1147 (Pa. Super. 2011). However,

an "explicit or formal agreement to commit the crimes can seldom, if ever, be proved and it need

not be, for proof of a criminal partnership is almost invariably extracted from the circumstances

that attend its activities." Commonwealth v. Geiger, 944 A.2d 85, 90 (Pa. Super. 2008).

Circumstantial evidence may provide proof of the conspiracy. Commonwealth v. Greene, 702

A.2d 547, 554 (Pa. Super. 1997). The conduct of the parties and the circumstances surrounding

such conduct may create a web of evidence linking the accused to the alleged conspiracy. Id.

       Additionally, in respect to the overt act, it need "not be committed by the defendant; it

need only be committed by a co-conspirator." Commonwealth v. Hennigan, 753 A.2d 245, 253

(Pa. Super. 2000). The intent required for criminal conspiracy is "identical to that required for

accomplice liability. In both crimes a defendant must act with the intent of promoting or

facilitating the offense." Commonwealth v. Murphy, 795 A.2d 1025, 1038 (Pa. Super. 2002).

       The trial court will briefly revisit the existence of a conspiracy as it relates to this charge.

At trial, the Appellant was emphatic in his assertion that the minor, A.H., did not work for him.

He went through extreme lengths to distance himself from any activity that included A.H.

However, the trial court "while passing upon the credibility of witnesses and the weight of the




                                                  48
evidence produced, is free to believe all, part or none of the evidence." Commonwealth v.

Tejada, 107 A.3d 788, 792-93 (Pa. Super. 2015). The trial court heard from the investigating

officer of the Pennsylvania State Police that the "heads of corrupt organizations always attempt

to insulate themselves from their underlings ... because they don't want to be implicated as the

ring leader." N.T. 6/29/2016 at 101. During his testimony after discovering A.H. was a minor,

the Appellant stated that Cromwell "don't [sic] have no money" to get a hotel room for A.H. or

do anything with her. Id at 194. A.H. testified that the Appellant always had one or two hotel

rooms at any given time. N.T. 6/28/2016 at 164. Accordingly, the trial court found that the

Appellant was responsible for providing the hotel room after discovering her minor status that

allowed for the continued sexual abuse of a child and unlawful contact with a minor.

       Regarding speci fie details of the transmission of the computer depictions of a minor there

is little doubt that such images were posted. Through all the denials of his involvement with

A.H., the trial court found salient one detail that the Appellant perhaps let slip during his

testimony. Regarding A.H., the Appellant unequivocally states that "she used my computer."

N .T. 6/29/2016 at 171. Trooper Peterson provided a forensic computer report at trial that

documented the retrieval of the Craigslist advertisements for erotic services and pictures of A.H.

used in the advertisements. Id at 62-64. There is no question that A.H. was under the age of 18 at

the time these postings were made to Craigslist. Id. A.H. testified that one picture was taken, by

Cromwell, at the Roosevelt Inn while she worked for Cromwell and the Appellant. N.T.

6/28/2016 at 191. The purpose of the pictures was to draw interest in A.H. from potential

customers, therefore such pictures would have been "the lewd exhibition of the genitals or nudity

if the nudity is depicted for the purpose of sexual stimulation of any person," as required under §

6312(c).




                                                  49
       The "web of evidence" points to the existence of a conspiracy headed by the Appellant.

There is a chain of money that goes: (1) from a customer to the victims after a sexual encounter

in exchange for money; (2) from the victims to a driver or the person assigned to watch them; (3)

from the drivers or persons assigned to watch the victims to the Appellant. N.T. 6/28/2016 at

204. There is a common thread in which the victims, in only the first of several methods of

control, are supplied narcotics by the Appellant. M.S. testified that she witnessed the Appellant

giving narcotics to Cromwell for distribution to the victims. Id at 75-75. A.H. testified that it was

the Appellant's decision whether to continue to allow her working for the organization. There

was testimony that the Appellant brought Cromwell, Eddie Mendez and Dwayne Thomas into

the organization to help it expand. N.T. 6/28/2016 at 73. There exists in the record an explicit

reference that one victim, M.S., heard an agreement being made between Cromwell and the

Appellant regarding the criminal enterprise. Id at 124. Therefore, given the existence of a

conspiracy, the Appellant is responsible for the acts of his co-conspirators that further the

conspiracy. The unlawful contact with a minor charge is strongly supported with evidence

throughout the record that supports the Appellant is responsible both as a member of the

conspiracy and under accomplice liability. Therefore, there was sufficient evidence to support

the Appellant's conviction for Unlawful Contact with a Minor - Sexual Abuse.

 II.   Weight of the Evidence Claim -The verdicts were not against the weight of the
       evidence.
        In his second principle point of appeal, the Appellant claims that the verdict was against

the weight of the evidence. Pennsylvania Rule of Criminal Procedure 607 states that a "claim

that the verdict was against the weight of the evidence shall be raised with the trial judge in a

motion for new trial" in a written or oral motion before the court prior to sentencing, or in a post-

sentence motion. Pa.R.Crim.P. 607(a)(l-3). The comment to Rule 607 establishes that the



                                                 so
"purpose of this rule is to make it clear that a challenge to the weight of the evidence must be

raised with the trial judge or it will be waived." Pa.R.Crim.P. 607, comment. The failure to

challenge the weight of the evidence presented at trial in an oral or written motion prior to

sentencing or in a post-sentence motion will result in the waiver of the claim. Commonwealth v.

Bond, 985 A.2d 810, 820 (Pa. 2009). The Appellant filed a timely post-sentence motion and

raised claims that verdicts were against the weight of the evidence. However, the Appellant in

his post-sentence motion raised only claims that the verdicts for Trafficking of Persons (a Minor)

and Corrupt Organizations were against the weight of the evidence. Therefore, pursuant to

Pa.R.Crim.P. 607, the Appellant is deemed to have waived any weight of the evidence claims for

the other remaining convictions.

       In reviewing a weight of the evidence claim, the appellate court focuses solely on

whether the trial court abused its discretion; it does not consider the underlying question of

whether the verdict itself was against the weight of the evidence. Commonwealth v. Widmer, 744

A.2d 745, 751 (Pa. 2000). The essence of appellate review for a weight claim appears to lie in

ensuring that the "trial court's decision has record support. Where the record adequately supports

the trial court, the trial court has acted within the limits of its discretion." Commonwealth v.

Clay, 64 A.3d 1049, 1054- 55 (Pa. 2013). Because the trial judge "has had the opportunity to

hear and see the evidence presented, an appellate court will give the gravest consideration to the

findings and reasons advanced by the trial judge when reviewing a trial court's determination

that the verdict is against the weight of the evidence. Commonweal!h v. Johnson, 910 A.2d 60

(Pa. 2006). Rather, the role of the trial judge is to determine that notwithstanding all the facts,

certain facts are so clearly of greater weight that to ignore them or to give them equal weight

with all the facts is to deny justice. Widmer, 744 A.2d at 745.




                                                  51
       A weight claim actually concedes sufficiency of the evidence, as the appellate court is to

focus only on quality of the trial court's discretion. See Widmer, 744 A.2d at 751. Therefore, the

"test is not whether the court would have decided the case in the same way, but whether the

verdict is so contrary to the evidence as to make the award of a new trial imperative so that right

may be given another opportunity to prevail." Commonwealth v. Whiteman, 485 A.2d 459, 462

(Pa. 1984). The evidence must be "so tenuous, vague and uncertain that the verdict shocks the

conscience of the court." Commonwealth v. Sullivan, 820 A.2d 795, 806 (Pa. Super. 2003).

Accordingly, in order to reverse a trial court's ruling on a weight of the evidence claim, it "must

determine that the verdict is so contrary to the evidence as to 'shock one's sense of justice."'

Commonweallh v. Hitner, 910 A.2d 721, 733 (Pa. Super. 2006).

       a. Trafficking of Persons (Minor)

       The Appellant first contends that his conviction for Trafficking of Persons - Minor was

 against the weight of the evidence. However, there was ample support in the record to

 demonstrate that the Appellant was properly convicted of 18 Pa. C.S .A. § 3002 and does not

 shock one's sense of justice. The Appellant contended in his post-sentence motion that the

 evidence was "not of sufficient weight to convict for Trafficking of Persons (a Minor) since the

 minor testified that Petitioner was not her pimp and did not engage in any trafficking or

 profiteering from said minor." Def. Post-Sent'g Mot. 4. The Appellant appears to conflate the

 standard of review for weight of the evidence claims with that of sufficiency of the evidence.

 The trial court previously addressed the sufficiency of the evidence for the Appellant's

 Trafficking of Persons (Minor) conviction. However, in the interest of justice, the trial court

 will address the weight of the evidence claim as it relates to the Trafficking of Persons (Minor)

 conviction. Given that weight of the evidence claims are reviewed under an abuse of discretion




                                                 52
standard, the trial court does not believe that it abused its discretion in finding there was ample

support in the record to support the Appellant's conviction under 18 Pa.C.S.A. § 3002.

      Under the Trafficking of Persons statute, the Commonwealth must prove: (1) that the

Appellant "did traffic or knowingly attempt to traffic another person;" and (2) that he "knew

that the other person would be subjected to forced labor or services." The record supports that

the Appellant did knowingly traffic another person. Traffic is defined as "recruits, entices,

harbors, transports or provides or obtains by any means." 18 Pa.C.S.A § 3001. The Appellant

and Cromwell, while operating a vehicle, approached A.H. on Kensington Avenue and asked

her to get into their car. N.T. 6/28/2016 at 147. A.H. was asked which drugs she used and upon

informing the two that she used cocaine, she got into the car was transported to the Ramada Inn

on Roosevelt Boulevard. Id at 148. The Appellant and Cromwell, after telling A.H. they had a

place for her to stay, took her into a room filled with multiple girls where A.H. "realized what

they had going on there" and the girls were "prostituting." Id at 150-51.

      The second instance in which the Appellant "trafficked" A.H. is through his

transportation of A.H. from his home, after her true age was discovered, back to the hotel to

continue engaging in acts of prostitution. After finding out that she was a minor, the Appellant

told A.H. to "pack up [her] stuff and [the Appellant] was going to let [A.H.] stay at his wife's

house for a couple days." N.T. 06/28/2016 at 182. After a few days at the Appellant's home,

A.H. was picked up from the residence and driven back to a hotel by both Cromwell and the

Appellant. N.T. 06/28/2016 at 184. At that time, the Appellant did not tell A.H. to stop

performing work as a prostitute. Id at 195. There was direct testimony from witness T.W. that

after the Appellant brought her back to the hotel that she continued working as a prostitute for

the organization lead by the Appellant. N.T. 6/29/2016 at 22. Thus, the first element required




                                                53
for proving trafficking is sufficiently through the Appellant's recruitment and enticing of A.H.

through offering her narcotics, offering her a place to stay knowing that she was homeless and

would accept his offer.

      The second element requires the Commonwealth to demonstrate that the Appellant knew

the person would be subject to forced labor. Forced labor is defined as services that are

performed or provided by another person which are obtained or maintained when a person: ( 1)

attempts to cause, causes or by threat of physical menace puts another person in fear of bodily

injury. 18 Pa.C.S.A. § 3001. A.H. testified at trial that she was "afraid" of the Appellant

because he was more intimidating than Cromwell or the others because "he was more violent

towards the girls that worked for him." N .T. 6/28/2016 at 180. The Appellant was found to be

the leader of the prostitution organization that included Eddie Mendez, Dwayne Thomas and

Elton Cromwell. Even if the Appellant himself did not commit acts of violence upon A.H., the

statute only requires that the Appellant have trafficked the minor knowing that she would be

subject to forced labor. A.H. never received money back from the sexual services she provided.

Id at 166. A.H. was the victim of violence at the hands of Cromwell. Id at 171- 72. A.H. further

testified that if she did not feel like doing a "date" on a certain day, she could not refuse and

knew there would be consequences for such a refusal. Id at 1 71. The second requiring that the

Appellant have knowledge A.H. would be subjected to forced labor is satisfied because the

Appellant, as head of the organization, knew the methods employed by those working for him

to gain compliance by victims through force and engaged in such conduct himself.

      Here, the trial court heard extensive testimony about how the Appellant recruited, enticed

and transported girls. This meets the first requirement that the Appellant traffic the victim. The

trial court then heard testimony about how the Appellant ran his organization through both




                                                54
 threats of violence and acts of violence. A.H. was frightened of the Appellant, and was

 subjected to forced labor at the Appellant's hands and the acts of others in the organization.

 There are numerous instances in the record which support both the Appellant trafficking the

 minor and trafficking her with knowledge that she would be subject to forced labor. Despite the

 Appellant's assertion in his post-trial motion, there is no requirement that the Commonwealth

 present evidence of profits for conviction under the statute. Because there is ample support in

 the record to support the conviction, the verdict does not "shock one's sense of justice."

 Therefore, the trial court did not abuse its discretion in finding that the verdict was not against

 the weight of the evidence.

       b. Corrupt Organizations

       The Appellant next contends that his conviction for Corrupt Organizations was against

the weight of the evidence. However, there was ample support in the record presented to

demonstrate that the Appellant was properly convicted of section 911 (b )( 1) of the Corrupt

Organizations Act and his conviction does not "shock one's sense of justice." In his post-

sentence motion, the Appellant argues his conviction for Corrupt Organizations was against the

"weight of the evidence because there were no details of necessary conspiracy, profits, and so

forth necessary to establish such a conviction." Def. Post-Sent'g Mot. 4. For reasons that follow,

the Appellant's conviction for Corrupt Organizations was not against the weight of the evidence.

       As an initial matter, the Appellant claims in his post-sentence motion that his conviction

for Corrupt Organizations was against the weight of the evidence because there were no details

of a necessary conspiracy. After close reading of the subsection under which the Appellant was

convicted, 18 Pa.C.S.A. § 911 (b )(1 ), the trial court does not believe the Commonwealth was

required to prove a conspiracy as an element for conviction under 91 l(b)(l). Rather, the Corrupt




                                                  55
Organizations Act lists the conspiracy to commit any offense set forth in subparagraphs (i), (ii),

and (v) of§ 91 l(h) as "racketeering activity" within the meaning of the Corrupt Organizations

Act. 18 Pa.C.S.A. § 91 l(h)(l)(iii). Thus, conspiracy is only one possible offense that may be

considered in determining whether a defendant engaged in "racketeering activity." This alone

does not make it an element of the crime. The Corrupt Organizations Act, in one element of the

crime, requires the finding beyond a reasonable doubt that a defendant engaged in a "pattern of

racketeering activity." As discussed at length previously, a "pattern of racketeering activity" is

two or more offenses laid out in§ 91 l(h)(l). The two offenses under§ 91 l(h)(l) through which

the trial court found the Appellant to have engaged in a "pattern of racketeering activity" are the

trafficking of persons(§ 91 l(h)(l)(i)) and the possession with intent to distribute a controlled

substance (§ 911 (h)(l )(ii)). Therefore, despite the Appellant having been convicted of

conspiracy, the Commonwealth was not required to prove the existence of a conspiracy for the

Corrupt Organizations charge.

       The trial court disagrees with the Appellant that there was no discussion of profits

throughout his trial. Again recalling that one of the underlying "racketeering activities'' is the

trafficking of persons, here, the trial court will solely explore the trafficking of persons above the

age of 18 ( despite the Appellant having been convicted of trafficking both adults and a minor).

There was a network of victims that the Appellant trafficked and forced into labor. The trial

court heard testimony that there were perhaps as many as eight victims working for the

Appellant. N.T. 6/29/2016 at 215. The trial court heard testimony from two victims, that were

adults at the time they were trafficked by the Appellant, that stated they each earned upwards of

$1,000 per day from performing dates. N.T. 6/28/2016 at 69; N.T. 6/29/2016 at 19. The victims

also unequivocally stated that they attempted to leave multiple times, were found and brought




                                                  56
back after physical assaults by the Appellant. N.T. 6/28/2016 at 96; N.T. 6/29/2016 at 28.

Detective Derrick Stigerts, the Commonwealth expert, testified that trafficking victims never

keep the money earned from their services. N.T. 6/282016 at 37.

       The other avenue through which the Appellant drew a profit was from his distribution of

narcotics. The Appellant stated that around the time of the charged events he sold both crack

cocaine and heroin. N.T. 06/29/2018 at 184. The Appellant admitted that he "started picking

[narcotics] up in large quantities so that it would be cheaper." Id. The Appellant then testified he

would purchase approximately $500 worth of heroin at a time, break it down and sell to the girls

and make a profit. Id at 185-86. The Appellant also testified that he would purchase

approximately $100 of crack cocaine for distribution amongst the girls he had in his employ. Id

at 186. However, there is a contradiction in the Appellant's testimony because he later testified

that he sold M.S. $500, and not the $100 amount previously stated, worth of crack cocaine per

day. Id at 191. The trial court believes that the Appellant's own admission to making a profit

through the "racketeering activity" of distributing a controlled substance negates any inference

that profits were never discussed during the trial.

       Last, the trial court heard testimony from an expert witness about the structure of such

organizations. The Commonwealth's expert witness, Detective Stigerts, explained that traffickers

command obedience through force and that there is a family structure within the organization.

N.T. 6/28/2016 at 31, 38. The trial court heard testimony from the investigating officer that the

Appellant was the principal of the organization involving Elton Cromwell, Eddie Mendez and

Dwayne Thomas. N.T. 6/292016 at 101-103. The trial court heard testimony from victims that

Mendez, Thomas and Cromwell, all members of the organization, took orders from the

Appellant. N.T. 6/28/2016 at 71, 196; N.T. 6/29/2016 at 56. There was testimony that these




                                                  57
members of the organization would collect the money from the victims. N.T. 6/28/2016 at 79-80.

There was also extensive testimony that members of the organization, and the conspiracy, were

receiving narcotics from the Appellant for distribution and "all the money is filtering back in." Id

at 73. This testimony indicates that there was an "enterprise" as required within the statute.

       Here, the trial court heard extensive testimony how: (1) the Appellant received income

from a "pattern of racketeering activity; (2) the existence of an "enterprise" within the meaning

of the Corrupt Organizations Act; and (3) the Appellant used the income received from the

"pattern of racketeering" in the establishment or operation of the enterprise. The trial court's

decision had more than sufficient support within the record. The evidence presented at trial, and

the Appellant's conviction for Corrupt Organizations, does not shock one's sense of justice.

Therefore, the trial court did not err in finding the verdict was not against the weight of the

evidence.


III.   Unreasonable Sentence Claim -The trial court did not err in denying the
       Appellant's Motion to Reconsider Sentence and gave a reasonable sentence.
       The Appellant was found guilty on eleven counts and sentenced to a total term of 37 to

74 years confinement. For his conviction of Possession of with Intent to Deliver (35 Pa.C.S.A. §

780-113(a)(30)), the Appellant was sentenced to one to two years confinement. For his

conviction on Corrupt Organization (18 Pa.C.S.A. § 91 l(b)(l)), a felony of the first degree, the

Appellant was sentenced to three years and six months to seven years confinement. For his

conviction of Criminal Conspiracy (18 Pa.C.S.A. § 903), a felony of the first degree, the

Appellant was sentenced to nine years to eighteen years confinement. For his conviction of

Sexual Exploitation of Children (18 Pa.C.S.A. § 6320), a felony of the second degree, the

Appellant was sentenced to five years to ten years incarceration. For his conviction of Criminal

Use of a Communication Facility (18 Pa.C.S.A. § 7512(a)), a felony of the third degree, the


                                                  58
Appellant was sentenced one year to two years confinement. For his conviction of Promoting

Prostitution (18 Pa.C.S.A. § 5902(b)(l)), a felony of the third degree, the Appellant was

sentenced to one year and six months to three years confinement. For his conviction of

Corruption of Minors (18 Pa.C.S.A. § 630l(a)(l)(i)), a misdemeanor of the first degree, the

Appellant was sentenced to one year to two years confinement. For his conviction of Simple

Assault (18 Pa.C.S.A. § 2701(a)), a misdemeanor of the second degree, the Appellant received a

sentence of one to two years confinement. For his conviction on Trafficking of Persons - Minor

(18 Pa.C.S.A. §3002), a felony of the first degree, the Appellant was sentenced to nine years and

six months to nineteen years confinement. For his conviction of Trafficking of Persons (18

Pa.C.S.A. § 3002), a felony of the second degree, the Appellant received a sentence of five to ten

years confinement. For his conviction of Unlawful Contact with a Minor (18 Pa.C.S.A. §

63 l 8(a)(5)), a felony of the third degree, the Appellant was sentenced to a term of two years and

six months to 5 years confinement. The sentencing court ordered all sentences run consecutively

with the exception of the PWID sentence; Simple Assault sentence; Corruption of Minors

sentence; and Criminal Use of a Communication Facility sentence, which were all to run

concurrently with the first degree felony Trafficking of Persons-Minor (9.5 to 18 years)

sentence.

       Through the Sentencing Code, the General Assembly enacted the process by which

defendants are to be sentenced. In making a determination of the appropriate sentence for a

defendant, the Sentencing Code offers general standards which require the trial court to impose a

sentence that is "consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the rehabilitative needs

of the defendant." 42. Pa.C.S. § 972l(b). The appellate court shall vacate the sentence and




                                                  59
remand the case to the sentencing court with instructions if it finds: "the sentencing court

sentenced outside the sentencing guidelines and the sentence is unreasonable. In all other cases

the appellate court shall affirm the sentence imposed by the sentencing court." Commonwealth v.

Walls, 926 A.2d 957, 963 (Pa. Super. 2007). The sentencing court "is in the best position to

determine the proper penalty for a particular offense based upon an evaluation of the individual

circumstances before it." Commonwealth v. Jones, 613 A.2d 1242, 1243 (Pa. 1990). The

sentencing court enjoys an institutional advantage to appellate review "bringing to its decisions

an expertise, experience, and judgment that should not be lightly disturbed." See Walls, 926 A.2d

at 961.

          In reviewing Appellant's sentencing claim, this court has determined that the sentence

was sound, reasonable, and within the proper legal discretion of the court. In making an inquiry

into the "unreasonableness" of a sentence, the General Assembly has set forth factors that an

appellate court is to consider: (1) The nature and circumstances of the offense and the history and

characteristics of the defendants; (2) the opportunity of the sentencing court to observe the

defendant, including any presentence investigation; (3) the findings upon which the sentence was

based; and (4) the guidelines promulgated by the commission. Commonwealth v. Walls, 926

A.2d 957, 963 (Pa. Super. 2007). When reviewing these factors, the court will not be found to

have abused its discretion unless the record can show the judgment imposed was "manifestly

unreasonable" or the result of prejudice, bias, or ill-will. Commonwealth v. Hermanson, 674

A.2d 281 (Pa. 1996).

          Also, in evaluating a claim of this type, an appellate court must remember that the

sentencing guidelines are merely advisory, and the sentencing court may sentence a defendant

outside of the guidelines so long as it places its reasons for the deviation on the record. See




                                                  60
Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 200,2). Our Supreme Court has

indicated that "if the sentencing court proffers reasons indicating that its decision to depart from

the guidelines is not unreasonable, we must affirm a sentence that falls outside those

guidelines." Commonwealth v. Davis, 737 A.2d 792, 798 (Pa. Super. 1999). The sentencing court

"is not required to parrot the words of the Sentencing Code, stating every factor that must be

considered under Section 972l(b)." Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super.

2008). Here, the sentencing court stated on the record the reasons for its departure from the

guidelines. The sentencing court noted how the Appellant preyed upon, and essentially held

captive, the most vulnerable in our society. The sentencing court also stated:

       Before I sentence you, I want to put on the record, as the law requires me to do,
       why I'm going to impose upon you an aggravated sentence ... I find you have
       been the head of that organization, which ran over several years ... where you
       preyed upon what I would call "damaged young women" who had drug
       addictions, who were runaways ... The fact that one victim was actually a minor
       just aggravates the circumstances even more, but the women I heard testify, you
       could hear the pain in their voice, and they will never be the same again ... Your
       prior record, the fact I find you to be a danger to the community, the fact you fled
       and was a fugitive for four years. When I look at this case, I find absolutely
       nothing to mitigate, but everything to aggravate your sentence that I'm going to
        impose upon you.

N.T. 5/4/2017 at 28-29. The sentencing court stated specifically on the record its reasons for

aggravating the Appellant's sentence. Additionally, with respect to consecutive versus

concurrent sentences, long standing precedent of our appellate courts recognizes that 42

Pa.C.S.A. § 9271 "affords the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to sentences already

imposed." See Commonwealth v. Gonzalez-Dejusus, 994 A.2d 595, 598 (Pa. Super. 2010). It

should also be noted that the defendant is not entitled to a "volume discount" for his or her

crimes. See Commonwealth v. Hoag, 665 A.2d 1212, 1215 (Pa. Super. 1995). Therefore, with




                                                  61
sufficient reasons for departure from the guidelines placed on the record, the sentencing court did

not abuse its discretion in its departure from the guidelines or imposition of consecutive

sentences for the Appellant.

       The Appellant contends that the sentencing court erred in failing to address the norms of

sentencing, deviates from the guidelines, imposes multiple statutory maximum sentences, and is

an effective life sentence without proper justification on the record. More specifically, in his

post-sentence motion, the Appellant states the sentencing court did not justify its sentence

because a lower/guideline sentence or concurrent sentence would protect the public and would

serve the Appellant's needs. The Appellant presented at sentencing with a prior record score of

5; the Appellant had prior convictions for felony possession of crack cocaine; hindering

apprehension or prosecution; felony drug possession (cocaine); unlawful possession of a

handgun; and a prostitution charge. In the instant case, given the plethora of charges of which the

Appellant was convicted, and the offense gravity scores of those offenses which ranged from 4

(Corruption of a Minor) through 12 (Trafficking of Persons - Minor and Criminal Conspiracy to

Traffic Persons - Minor), the sentences imposed by this court were reasonable.

       The sentencing court disagrees with the defense contention that the court did not address

the norms of sentencing. The court specifically stated that the sentences requested by the

Commonwealth were "well beyond even the aggravated range of the guidelines. So, I want you

to give me some clarity on why you think the guidelines call for almost ten years, you asked for

twenty on some of these charges." N.T. 5/04/2017 at 14. The sentencing court stated on the

record an acknowledgement of the sentencing norms through the guidelines and requested

further statements from the Commonwealth on why the sentences should be aggravated.




                                                  62
       A sentencing court has broad latitude to inquire into the personal character and

circumstances of the defendant. Commonwealth v. Riggins, 453 A.2d 140 (Pa. 1977). In

particular, a sentencing court may properly consider a defendant's potential for rehabilitation.

Commonwealth v. Kostka, 379 A.2d 884 (Pa. 1977). One factor in gauging a defendant's

potential for rehabilitation is his or her manifestation of social conscience and responsibility

through contrition, repentance and cooperation with law enforcement agencies. Roberts v. United

States, 445 U.S. 552 (1980); Commonwealth v. Gallagher, 442 A.2d 820 (Pa. 1982). The

sentencing court found the Appellant lacked personal characteristics that would make him

suitable for rehabilitation. For instance, the court was forced to admonish the Appellant for

laughing during the testimony of one Commonwealth witness. The trial court had to interrupt

testimony and state "Counsel, I would direct your client not to laugh during the course of

testimony." N.T. 6/28/2016 104. The simple fact that the Appellant found anything elicited

during testimony as humorous resonates as nothing short of chilling.

       Speaking to the sentencing court's needs to protect the public, the sentencing court does

not believe a lower or guideline sentence or concurrent sentences would sufficiently protect the

public. One reason the Appellant fails to make a suitable candidate for rehabilitation and remains

a threat to community safety is due to his flight from justice after becoming aware of the charges

stemming from this case. The Appellant alleges that he became aware of these charges at some

point during 2012. N.T. 6/29/2016 at 204. After he became aware of these charges, the Appellant

actively avoided the police and moved throughout different jurisdictions including Philadelphia,

New York City and New Jersey. Id at 205. The Appellant then admits, upon his return to

Philadelphia, in order to support himself he "sold drugs" and once again worked as a pimp. Id at

206. Here, the court was presented with a defendant who became a fugitive from justice for four




                                                 63
years, moved throughout multiple jurisdictions-and then engages in the same conduct that

produced these charges. The sentencing court reasonably believed that the Appellant was beyond

rehabilitation and posed a continued threat to community safety.

       One of the enumerated factors in § 9721 (b) to be considered during sentencing is "the

gravity of the offense as it relates to the impact on the life of the victim and on the community."

42. Pa.C.S. § 972l(b). The sentencing court heard extensive testimony about the impact of the

offense as it relates to the impact on the victims and on the community. Perhaps the most notable

aspect of the Appellant's offenses is his predation upon those who are most vulnerable within

our community. The sentencing court was afforded a presentence report and also underwent an

evaluation to consider whether the Appellant was a Sexually Violent Predator ("SVP"). When a

sentencing judge had the benefit of a presentence report, it will be presumed that he was aware of

relevant information regarding defendant's character and weighed those considerations along

with mitigating statutory factors. See Commonwealth v. Widmer, 667 A.2d 215 (Pa. Super.

1995). Although the SVP analysis did not conclude the Appellant qualified as a sexually violent

predator, it did reinforce the extreme level of dangerousness that the Appellant posed. This is

reflected in two ways: first, through the manner in which he treated his victims; and second, how

he exploited victims and the risk to the community through these methods.

       The sentencing court would be remiss if it did not at least consider the nature of the

offense itself. Although not the only factor considered in crafting his sentence, the egregious

nature of the conduct also reflects upon the Appellant's potential for rehabilitation. The

Appellant preyed upon, what the court at sentencing described as, "damaged young women, who

had drug addictions, who were runaways, [and] lured them into what they believed was ...

somebody was trying to help them." N.T. 5/4/2017 at 29. The Appellant "locked them in hotel




                                                 64
rooms, fed them drugs, had lines out the door for men to come in and have sex with them. They

were not allowed to leave. They were threatened that if they left, that you were going to inflict

bodily injury upon them." Id. The Appellant had full knowledge that many of the victims had

substance abuse problems and exploited this knowledge through limiting their access and supply

to narcotics. The victims did not feel safe during their time under the Appellant and were

exposed to physical assaults and rape. The sentencing court found that "the abuse [the Appellant]

inflicted upon these women was just beyond [] imagination." Id at 28. The sentencing court

determined that the Appellant forever changed the lives of his victims and posed a continuing

threat to society at large. Id at 29.

        Therefore, there is sufficient evidence in the record to support that the sentencing court

provided an individualized sentencing that took into account the rehabilitative needs of the

defendant. Accordingly, the sentence imposed was fair, impartial, and absent of any bias. This

judgment was made in accordance with the applicable guidelines and with careful consideration

of all the factors to be considered under Pennsylvania law.


IV.     Witness Testimony -The trial court properly admitted evidence from the
        investigating officer that was rationally based upon his perception.

        The Appellant next asserts the trial court erred in permitting the investigating officer to

testify to his opinion that the Appellant was the head of a corrupt organization and thereby

deprived the Appellant of a fair trial. The admission of evidence is within the sound discretion of

the trial court and will be reversed only upon a showing that the trial court clearly abused its

discretion. See Commonwealth v. Tyson, 119 A.3d 353, 357 (Pa. Super. 2015). Accordingly, a

ruling admitting evidence "will not be disturbed on appeal unless that ruling reflects manifest




                                                  65
unreasonableness, or partiality, bias, or ill-will, or such lack of support to be clearly erroneous."

Commonwealth v. Huggins, 68 A.3d 962, 966 (Pa. Super. 2013).

       Relevance is the threshold for admissibility of evidence. Commonwealth v. Cook, 952

A.2d 594, 612 (Pa. 2008). Evidence is considered relevant if: (a) it has any tendency to make a

fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. Pa.R.E. 401; Commonwealth v. Drumheller, 808 A.2d

893, 904 (Pa. 2002). The Pennsylvania Rules of Evidence state that any evidence that is not

relevant is not admissible. Pa.RE. 402. In addition, the court may exclude relevant evidence if

its "probative value is outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence." Pa.RE. 403.

       Pennsylvania Rule of Evidence 701 addresses the admission of opinion testimony by lay

witnesses and provides:

       If a witness is not testifying as an expert, testimony in the form of an opinion is
       limited to one that is:
               (a) rationally based on the witness's perception;
               (b) helpful to clearly understanding the witness's testimony or to
                   determining a fact in issue; and
               (c) not based on scientific, technical, or other specialized knowledge
                   within the scope of Rule 702.

Pa.R.E. 701. Generally, lay witnesses may express personal opinions related to their observations

on a range of subject areas based on their personal experiences that are helpful to the factfinder.

See Commonwealth v. Davies, 811 A.2d 600, 602 (Pa. Super. 2002). Further, pursuant to

Pennsylvania Rule of Evidence 104(a), the trial court exercises its discretion to determine

whether such a lay opinion is helpful to the factfinder, which is the touchstone of its

admissibility. See Pa.R.E. 104(a); Lewis v. Mellor, 393 A.2d 941, 948-49 (Pa. Super. 1978).




                                                  66
       Lay witnesses are permitted to give testimony in the form of their opinions or inferences

that are rationally based on their perception. For example, in Commonwealth v. Blessitt, 852

A.2d 1215 (Pa. Super. 2004 ), a Pennsylvania State Police trooper performed an undercover drug

purchase from a defendant and handed the defendant a marked twenty-dollar bill. The

undercover trooper radioed ahead to a marked patrol vehicle which subsequently stopped the

defendant and, upon arrival on the scene, the undercover trooper was not able to locate the

marked bill used in the transaction. On cross-examination, defense counsel raised questions

about whether suspects always have the marked bill on their person at the time of arrest. On

redirect examination, the prosecutor asked the trooper his opinion as to what happened to the

marked $20 bill, to which the trooper offered that it was probably handed off to another

individual. The Superior Court found the trial court had not abused its discretion in permitting

the admission of this testimony because the trooper's testimony was limited to expressing an

opinion that was rationally based upon his perception. See Blessitt, 852 A.2d at 1218.

       Here, the trial court did not abuse its discretion in permitting the investigating officer to

testify to his opinion that the Appellant was the head of a corrupt organization. The

Commonwealth stated that the trooper was "not being offered as an expert." N.T. 06/29/2016 at

99. Similar to the officer in Blessitt, Trooper Peterson expressed only an opinion that was

rationally based on his perception. Having investigated this case for "years," the trooper was

uniquely qualified to offer his rational perception about the case. Id at 68. Trooper Peterson's

testimony about the Appellant's position within the organization did not prejudice the Appellant.

Under Rule 401, the evidence being offered - whether the Appellant was the head of the

conspiracy - offered the tendency to make the fact more or less probable and the fact is of

consequence in determining the action. Under the Rule 403 balancing test, the trial court does




                                                 67
not believe unfair prejudice to the Appellant outweighed the probative value of the relevant

evidence.

       Courts are not required to sanitize the trial to eliminate all unpleasant facts from a fact-

finder's consideration when those facts are relevant to the issues at hand and form part of the

history and natural development of the events and offenses for which the defendant is charged.

See Commonwealth v. Antidormi, 84 A.3d 736 (Pa. Super. 2014). Rather, the testimony of

Trooper Peterson shed light upon the history and natural development of the events and offenses

for which the Appellant was charged - trafficking of persons, conspiracy, sexual exploitation of

children and corrupt organizations among several others. Therefore, the trial court properly

admitted the testimony of Trooper Peterson in giving his opinion that was rationally based upon

his perception.

 V.    Witness Testimony - The trial court properly admitted evidence involving an
       alleged threat Elton Cromwell because a connective link to the Appellant was
       established.

       The Appellant next asserts the trial court erred in allowing testimony elicited by the

Commonwealth involving an alleged threat by Elton Cromwell against a witness testifying

against the Appellant without establishing any connective link to the Appellant. The standard of

review relative to the admission of evidence is for an abuse of discretion. Commonwealth v.

Cain, 29 A.3d 3 (Pa. Super. 2011). For reasons that follow, the trial court did not err in allowing

testimony involving an alleged threat by Elton Cromwell against a witness.

       Pennsylvania Rule of Evidence 801(c) defines hearsay as a statement, other than one

made by a declarant while testifying at a trial or hearing, offered to prove the matter asserted in

the statement. Statement is further defined by this Rule as either an oral or written assertion.

Pa.R.E. 801(a). Thus, a statement is hearsay when it is a "statement, other than one made by the




                                                 68
declarant while testifying at trial or hearing, offered in evidence to prove the truth of the matter

asserted." See Commonwealth v. Gray, 867 A.2d 560 (Pa. Super. 2005). However, statements

which are not admitted for the truth of the matter asserted, but for some other purpose, do not

qualify as hearsay and are freely admissible. Commonwealth v. Cassidy, 462 A.2d 270, 272 (Pa.

Super. 1983). The admission of extrajudicial statements to demonstrate the existence of a

conspiracy is one such non-hearsay purpose. See Cassidy, 462 A.2d at 272.

        There are also several exceptions to the hearsay rule. For instance, Pa.R.E. 803(25)(e)

permits the use of statements of co-conspirators which were made during the course of the

conspiracy as an admission of that party. Because Pa.R.E. 803(25)(e) is based upon the

principles of agency, a statement of one co-conspirator is considered as an admission made by all

conspirators. See Commonwealth v. Johnson, 838 A.2d 663, 675 (Pa. 2003). The Pennsylvania

Superior Court has articulated the requisite standard for admitting a co-conspirator's hearsay

statement as follows:

        To lay a foundation for the co-conspirator exception to the hearsay rule, the
        Commonwealth must prove that: (1) a conspiracy existed between declarant and
        the person against whom the evidence is offered and (2) the statement sought to
        be admitted was made during the course of the conspiracy. In addition, there must
        be evidence other than the statement of the co-conspirator to prove that a
        conspiracy existed. Commonwealth v. Basile, 458 A.2d 587 (1983).

        The order of proof is within the discretion of the lower court, which may, upon
        only slight evidence of the conspiracy, admit such statements subject to later
        proof of the conspiracy. Commonwealth v. Plusquellic, 449 A.2d 47 (Pa. Super.
        1982).

Commonwealth v. Kersten, 482 A.2d 600, 603 (Pa. Super. 1984 ). The trial court need only slight

evidence of a conspiracy's existence for such testimony to become admissible. Given the

extensive prior discussion finding a conspiracy existed between the Appellant and Elton




                                                  69
Cromwell, the only question factor remaining which permits the admission of such testimony is

whether the statement was made during the course of the conspiracy.

       Our Supreme Court affirmed its approval of the use of evidence of a co-conspirator's

attempt to conceal evidence after the commission of a crime, finding that such acts "c[a]me

within the scope of the conspiracy to commit the crime." Commonwealth v. Evans, 413 A.2d

1025, l 028 (Pa. 1980). In doing so, the Evans court directed the following test be followed:

       The duration of a conspiracy depends upon the facts of the particular case, that is,
       it depends upon the scope of the agreement entered into by its members.
       Generally, the conspiracy ends when its principal objective is accomplished
       because no agreement to retain secrecy after the achievement of the unlawful end
       can be shown or implied by mere "acts of covering up." Thus in Grunewald v.
       United States, 353 U.S. 391 at 402, the Supreme Court stated, "Acts of covering
       up, even though done in the context of a mutually understood need for secrecy,
       cannot themselves constitute proof that concealment of the crime after its
       commission was part of the initial agreement among the conspirators." But the
       fact that the "central objective" of the conspiracy has been nominally attained
       does not preclude the continuance of the conspiracy. Where there is evidence that
       the conspirators originally agreed to take certain steps after the principal objective
       of the conspiracy was reached, or evidence from which such agreement may
       reasonably be inferred, the conspiracy may be found to continue. Atkins v. United
       States, 307 F.2d 937, 940 (9th Cir. 1962).

Evans, 412 A.2d at 1028-29. The duration of the conspiracy, and whether the conspiracy endured

at the time statements were made depend upon the specific facts of the case. Other statutory

factors that may be considered in weighing the duration of the conspiracy include whether the

crime or crimes which are its object are committed or there is abandonment by the conspirators.

18 Pa.C.S.A. § 903(g).

       Presently, the testimony in dispute arises from answers given by witness A.H. about

threats made Elton Cromwell. A.H. states that Cromwell attempted to contact her through her

parents. N.T. 6/28/2016 at 207. A.H. further testified that Cromwell showed up to her parents'

home located in Bucks County. Id at 145, 207. A.H. was not present at her parents' home when




                                                 70
Cromwell attempted to visit, but A.H. testified that she was "scared" when she found out

Cromwell had showed up at parents' home and that she did not "know why he would do that." Id

at 207. Mr. Cromwell had never previously spoken with A.H.'s parents. Id at 208. A.H. also

further testified that Cromwell had a cellular phone while jailed in Baltimore, Maryland and

would call her cell phone from his cell phone while in jail. Id.

       Here, the Appellant made several statements that could impute the conspiracy still existed

with Cromwell even after the Appellant was arrested. He was charged in the present case in

2010. The Appellant testified that he became aware of the charges from this case sometime in

2012. N.T. 6/29/2016 at 204. However, the Appellant admitted that after he became aware of the

charges, the Appellant still had spoken with Cromwell first on the phone and then received him

as a visitor into his home in the months before his 2014 arrest. Id. The Appellant then further

admitted that after fleeing the jurisdiction upon learning of the charges in 2012, that he returned

to Philadelphia and supported himself by "sell[ing] drugs" and was once again "working as a

pimp" and had "somebody working with [him]." Id at 206. The Commonwealth diligently sought

confirmation asking "Working with you or for you?" to which the Appellant asserted "With me."

Id. Further, the Appellant admitted that while incarcerated awaiting resolution of these charges,

he spoke with victim M.S. on the prison telephone and suggested she seek out Cromwell to help

her with problems she was having in renting a room. Id at 210. The record supports the

conclusion that the Appellant was still operating a prostitution ring with a partner after the

charges were filed, had been in contact with Cromwell before his arrest, and suggested M.S.

resolve a problem using Cromwell while incarcerated.

       There is no evidence to suggest the conspiracy formed between the Appellant and Mr.

Cromwell had ever ceased. The scope of the original conspiracy was formed with the intention of




                                                 71
running a prostitution ring in the Philadelphia area. Although a conspiracy ends when its

principal objective is achieved, there is no evidence in the record to support the Appellant's

conspiracy achieved its principal objective, thereby terminating the conspiracy. Rather, his

conduct of continuing a prostitution ring with an unnamed partner suggests the contrary. The

Appellant engaged in conduct that went beyond "mere acts of covering up." There was a

systematic method engaged by members of the conspiracy to avoid detection and allow the

conspiracy to endure. Such acts included telling the girls working for them to tell police they

worked by themselves if ever arrested.

       In the alternative, the out-of-court statements made by Cromwell were not hearsay. When

an extrajudicial statement is offered for a purpose apart from proving the truth of its contents, it

is not hearsay and is not excluded under the hearsay rule. Commonwealth v. Darden, 457 A.2d

549, 551 (Pa. Super. Ct. 1983). The testimony elicited by the Commonwealth involving an

alleged threat by Elton Cromwell was not offered to prove the truth of the matter asserted, but

rather as circumstantial evidence of the existence of a conspiracy. "[O]ut-of-court statements of

conspirators are often admitted as circumstantial evidence of their participation in a conspiracy."

See Commonwealth v. Cassidy, 462 A.2d 270, 272 (Pa. Super. 1983) citing David F. Binder, The

Hearsay Handbook§ 5.2 (1982). The testimony concerning the alleged threat by Cromwell is not

being made to prove the truth of the matter asserted. The trial court did not abuse its discretion in

the admission of such testimony regarding alleged threats made by Cromwell. Additionally, the

Appellant did not suffer any prejudice from such admission because: (1) the testimony to prove

the existence of a conspiracy was cumulative in nature because other sufficient evidence was

admitted to establish such a conspiracy; and (2) all other properly admitted evidence of the

conspiracy was so overwhelming that the admission of this testimony regarding the threat by




                                                 72
Cromwell could not have contributed to the verdict. Therefore, the trial court did not err in

permitting the testimony regarding a threat made by the Appellant's co-conspirator, Cromwell,

against a victim.

VI.     Witness Testimony - The trial court properly admitted testimony from
        Commonwealth witnesses M.S. and A.H.

        In his final points of appeal, the Appellant contends that the trial court erred in the

admission of testimony from Commonwealth witnesses regarding uncharged conduct without

providing defense counsel prior Notice of Intent to Admit Prior Bad Acts pursuant to

Pennsylvania Rule of Evidence 404(b ). The Appellant makes this similar claim regarding the

testimony from two Commonwealth witnesses; although for differing reasons for each witness.

In the interest of judicial economy, the trial court will address both claims in one section. For

reasons that follow, the Commonwealth was not required to provide notice under Pa.R.E. 404(b).

        The standard of review for claims of admissibility is within the sound discretion of the

trial court and will be reversed only upon a showing that the trial court clearly abused its

discretion. Commonwealth v. Drumheller, 808 A.2d 893, 904 (Pa. 2002). Admissibility depends

on relevance and probative value. Evidence is relevant if it logically tends to establish a material

fact in the case, tends to make a fact at issue more or less probable or supports a reasonable

inference or presumption regarding a material fact. Id. The accused is entitled to relief for an

erroneous ruling unless the court finds beyond a reasonable doubt that the error is harmless. See

Commonwealth v. Story, 3 83 A.2d 155 (Pa. 1978). The "harmless error doctrine, as adopted in

Pennsylvania, reflects the reality that the accused is entitled to a fair trial, not a perfect trial."

Commonwealth v. Drummond, 775 A.2d 849, 853 (Pa. Super. 2001. However,

        It is well established that an error is harmless only if we are convinced beyond a
        reasonable doubt that there is no reasonable possibility that the error could have
        contributed to the verdict. The Commonwealth bears the burden of establishing



                                                    73
       the harmlessness of the error. This burden is satisfied when the Commonwealth is
       able to show that: (1) the error did not prejudice the defendant or the prejudice
       was de minimis,· or (2) the erroneously admitted evidence was merely cumulative
       of other untainted evidence which was substantially similar to the erroneously
       admitted evidence; or (3) the properly admitted and uncontradicted evidence of
       guilt was so overwhelming and the prejudicial [ e ]ffect of the error so insignificant
       by comparison that the error could not have contributed to the verdict.

Commonwealth v. Laich, 777 A.2d 1057, 1062-63 (Pa. 2001 ). A court sitting as trier of fact is

presumed to disregard inadmissible evidence and consider only relevant and competent evidence.

Commonwealth v. Moss, 852 A.2d 374 (Pa. Super. 2004). The Appellant was not harmed through

the admission of the testimony; however, even if such testimony were admitted in error, the

admission was harmless error and does not entitle the Appellant to relief.

       As an initial matter, the Appellant argues that the testimony from M.S. regarding an anal

rape, breaking of ribs and a beating by four persons constituted prior bad acts which required

notice under Pennsylvania Rule of Evidence 404(b). N.T. 6//28/2016 at 141-42. The trial court

disagrees. Pennsylvania Rule of Evidence 404(b) prohibits admission of evidence of a "crime,

wrong, or other act ... to prove a person's character in order to show that on a particular

occasion the person acted in accordance with the character." Pa.RE. 404(b)(l). Further,

Pennsylvania Rule of Evidence 404(b)(4) states that in criminal cases, the prosecution shall

"provide reasonable notice in advance of trial, or during trial if the court excuses pretrial notice

on good cause shown, of the general nature of any such evidence it intends to introduce at trial."

Pa.R.E. 404(b)(4). The purpose of this rule "is to prevent unfair surprise, and to give the

defendant reasonable time to prepare an objection to, or ready a rebuttal for, such evidence."

Pa.R.E. 404(b ), cmt. However, there is no requirement that the "notice" must be formally given

or be in writing in order for the evidence to be admissible. See Commonwealth v. Mawhinney,

915 A.2d 107, 110 (Pa. Super. 2006).




                                                 74
       Review of the summary of the statement given by M.S. to the FBI on July 8, 2009 states

that M.S. "came back to [the Appellant]. Cromwell, B.O., and Dre held her down while [the

Appellant] beat her up. [The Appellant] messed up her face. Cromwell gave B.O. the okay to

rape [M.S.J." Def. D-1 at 5. This statement specifically references a beating by four persons and

a rape. A defendant has reasonable notice under Rule 404(b) when the Commonwealth has

provided the defendant with discovery containing evidence of the prior bad acts. See

Commonwealth v. Stallworth, 781 A.2d 110, 118, n.2 (Pa. 2001 ). The discovery containing the

evidence of prior bad acts, if such conduct is considered prior bad acts, was furnished to the

Appellant. Accordingly, the Appellant would be hard pressed to contend such material was never

provided during discovery because the FBI statement being referenced was submitted into

evidence by the defense itself N.T. 6/28/2016 at 140. Any inconsistencies between the submitted

FBI statement and the testimony of M.S. should have been borne out and addressed during cross-

examination. Therefore, a blanket statement that the Commonwealth failed to provide notice

regarding M.S. 's testimony is not persuasive.

       The Appellant contends the trial court erred in the admission of testimony from both M.S.

and A.H. as to uncharged conduct without prior Notice of Intent to Admit Prior Bad Acts

pursuant to Rule of Evidence 404(b) and thereby deprived the Appellant of a fair trial.      The

trial court does not believe that the testimony of M.S. regarding her anal rape and beatings by the

Appellant to qualify as "prior bad acts" within the meaning of Pa.R.E. 404(b )(2). Likewise, the

trial court does not believe that the Commonwealth was under a burden to produce such a notice

regarding the uncharged conduct of the rape because the conduct was not considered a "prior bad

act." When it became apparent to defense counsel that previous statements differed from the




                                                 75
testimony presented at trial, regarding both M.S. and A.H, the proper remedy is to address such

deficiencies during cross-examination.

       Pennsylvania courts have long permitted non-party witnesses, such as M.S. and A.H., to

be cross-examined on prior statements they have made when those statements contradict their in-

court testimony. These statements, known as prior inconsistent statements, are admissible for

impeachment purposes. Commonwealth v. Brady, 507 A.2d 66, 68 (Pa. 1986); Pa.R.E. 613(a).

Further, a prior inconsistent statement may be offered not only to impeach a witness, but also as

substantive evidence if the statement meets additional requirements of reliability.

Commonwealth v. Lively, 610 A.2d 7, 9-10 (Pa. 1992); Pa.RE. 803 .1. This test it a two-party

inquiry: (1) whether the statement is given under reliable circumstances; and (2) whether the

declarant is available for cross-examination. Commonwealth v. Brewington, 740 A.2d 247, 254

(Pa. Super. 1999). With respect to the first prong, that the statement is given under reliable

circumstances, our Supreme Court has deemed reliable only certain statements; a prior judicial

proceeding is one such circumstance. With respect to the second prong, the inconsistent

statement itself must be the subject of the cross-examination in order to satisfy the test.

Commonwealth v. Romero, 722 A.2d 1014, 1017 (Pa. 1999).

       Regarding the first witness, M.H., the first prong of the test for reliability has been met.

M.H. gave a statement to the Federal Bureau oflnvestigation on July 8, 2009. This statement

was reduced to writing and effectively adopted by M.S. The FBI statement that was reduced to

writing did, in fact, actually mention a beating by four individuals and a rape. During trial, M.S.

testified about an anal rape that occurred, beating by four persons and injuries that she sustained.

The defense was provided the opportunity to cross-examine the witness about the inconsistencies

and did so during cross-examination. The inconsistent statement itself was the subject of cross-




                                                 76
examination when defense counsel asked whether M.S. "testified that [the Appellant] and four

other individuals punched you and broke your ribs, right?" and also "then [M.S.] testified that

my client forcibly anally raped you, right?" N.T. 6/28/2016 at 102. Therefore, both prongs of the

test were met and the Appellant had chance to cross-examine on prior statements.

        Regarding the second witness, A.H., the first prong of the test for reliability has been met.

A.H. gave sworn testimony at the Appellant's preliminary hearing on October 21, 2014 in

Philadelphia Municipal Court. During trial, when defense counsel raised an objection to the

statement regarding sexual intercourse with his client stating that "this is the first time that this

has been mentioned." N. T. 6/28/2016 at 153. The Commonwealth explained that if defense

counsel "thinks that this particular witness didn't testify to this on the other occasions, or he

thinks that she didn't relay this during her previous statements, then those [are] questions that he

can ask her during cross-examination." Id. The trial court agreed with the Commonwealth and

overruled the objection. Id. However, despite a statement on the record advising defense counsel

to raise such questions during cross-examination, the defense failed to raise any questions to

A.H. about the sexual intercourse between her and the Appellant. The failure by defense counsel,

despite on-the-record direction on how to proceed, to raise such questions should not diminish

the reliability of the statement itself The failure to exercise the right to confrontation and

deprivation from the right to confrontation are two entirely distinguishable entities. Therefore,

the statement by A.H. should be considered reliable and considered as substantive evidence.

        Finally, it is well established that to sustain a conviction the Commonwealth is required

to prove each element of a crime by relevant evidence beyond a reasonable doubt. See

Commonwealth v. Walzack, 360 A.2d 914 (Pa. 1976). Here, the Appellant was charged with two

counts of trafficking of persons - one first degree felony for trafficking a minor; the other a




                                                  77
second degree felony for trafficking an adult. The previous statute, under which the Appellant is

charged, made it an offense for any person to traffic or knowingly attempts to traffic another

person, knowing that the other person will be subjected to forced labor or services. 18 Pa.C.S.A.

§ 3002. Forced labor, in relevant part under this Section, defines forced labor as labor or services

that are performed or provided by another person which are obtained or maintained when a

person: (1) attempts to cause, causes or by threat of physical menace puts another person in fear

of bodily injury; (2) physically restrains or threatens to physically restrain another person

unlawfully." 18 Pa.C.S.A. § 3001. The statute, by definition, as one of its elements has a

requirement that a person will be subjected to forced labor; which forced labor may come

through actual or threatened bodily injury. The trial court believes that such force, for instances

of trafficking in persons, is not limited to singular instances which would force debate

concerning whether conduct was within the scope of the offense. Rather all acts

contemporaneous to the Trafficking of Persons charge should be included under this umbrella

and not considered "prior bad acts."

       The trial court does not believe the admitted testimony qualifies as prior bad acts that

would require such notice under 404(b)(3). Although not binding, this court believes Federal

Rule of Evidence 404(b) is instructive because Federal Rule 404(b) "does not extend to evidence

of acts which are 'intrinsic' to the charged offense." United States v. Cross, 308 F.3d 308, 320

(3d Cir. 2002) (quoting Advisory Committee Notes to Fed. R. Evid. 404(b)). When evidence is

intrinsic to proof of the crimes charged, "there is no other wrongful conduct at issue; the

evidence is admissible as part and parcel of the charged offense." Green, 617 F.3d at 245

(internal quotation marks omitted). Evidence is intrinsic if it directly proves the charged crime,

or if it is concerned with contemporaneous acts which facilitated the commission of a charged




                                                 78
offense. See Green, 617 F.3d at 248-49. Therefore, under the Federal rules, conduct that is

contemporaneous to the charged crime should not be excluded under Rule 404(b).

       The trial court heard extensive testimony about the details of human trafficking through

Detective Derrick Stigerts, a Commonwealth witness. Detective Stigerts was asked about how

prostitutes are controlled by their traffickers, to which he stated that "the most prevalent

[method] that we see is the force, the fear, the violence to control the girls, to put some type of

fear in them to keep them working, to obey the pimp's rules, to keep doing what she's doing."

N.T. 6/28/2016 at 39. Detective Stigerts described how traffickers cultivate, or groom, the

victims of trafficking through developing a relationship with the victims in order to affect their

control. Simply stated, these acts, be it through violence or other means, to groom the victims of

trafficking are not isolated incidents limited in time or scope. These cumulative acts of violence

are designed to have the singular effect of controlling the behavior of trafficked girls. Like a

constellation in the starry skies, the many stars are brought together to form one singular

element. Here, the trial court believes the many separate acts of violence also constitute one

singular element: labor or services obtained through actual or threatened bodily injury.

Therefore, the trial court correctly held that such actions were not "prior bad acts" that required

notice under 404(b)(3).

       The Appellant asserts that the trial court erred in permitting the admission of testimony

from Commonwealth witnesses M.S. and A.H. The admission of such testimony was not in error

because the uncharged conduct went to proving an element of the offense charged. The

Appellant was provided the necessary documents to prepare any rebuttal to such testimony at

trial. Further, the Appellant had full opportunity to cross-examine the witnesses about perceived

inconsistencies from the in-court testimony compared to previous statements. Likewise, if any




                                                  79
error had occurred in the admission of such testimony, the Commonwealth more than adequately

demonstrate such error was harmless because the Appellant was not prejudiced through such

evidence and proved the elements of the charged crimes beyond a reasonable doubt with the

other cumulative evidence. Therefore, the trial court did not err in the admission of such

testimony and the Appellant is not due relief from its admission.




CONCLUSION

       The evidence presented at trial was sufficient to prove each element of every crime

charged by the Commonwealth beyond a reasonable doubt. Although there were numerous

charges, the pattern of conduct engaged by the Appellant made simple the task of recognizing the

required elements for each offense. Next, having waived his weight of the evidence claims for all

but two offenses, the trial court finds that the verdicts were not against the weight of the

evidence. The sentencing court did not abuse its discretion in imposing its sentence against

Appellant. The factual reasons for departure from the sentencing guidelines were placed on the

record and took into account all permissible factors. The trial court properly admitted the

testimony of the investigating officer regarding the Appellant's position within the organization

because it was rationally based upon his perception. The trial court properly permitted evidence

of a threat made by Elton Cromwell, a member of the conspiracy and corrupt organization.

Finally, the trial court properly admitted the testimony of two Commonwealth witnesses because

the defendant had prior notice of such conduct, had opportunity to cross-examine both witnesses

about such inconsistencies and the conduct was not considered "prior bad acts" that would




                                                 80
require such prior notice. Accordingly, the Trial Court respectfully requests that the sentence

imposed be affirmed on appeal.




                                                                                          \
                                                             SEAN F. KENNEDY, J.




                                                81